Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

December 14, 2005

 

between

 

MORRIS COMMUNICATIONS COMPANY, LLC

 

MORRIS PUBLISHING GROUP, LLC

 

The LENDERS Party Hereto

 

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner

 

THE BANK OF NEW YORK.

KEYBANK NATIONAL ASSOCIATION,

SUNTRUST BANK and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

$350,000,000

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS     

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Classification of Loans and Borrowings    23

SECTION 1.03.

   Terms Generally    23

SECTION 1.04.

   Accounting Terms and Determinations    24 ARTICLE II      THE CREDITS     

SECTION 2.01.

   The Commitments    25

SECTION 2.02.

   Loans and Borrowings    26

SECTION 2.03.

   Requests for Borrowings    27

SECTION 2.04.

   Funding of Borrowings    28

SECTION 2.05.

   Interest Elections    29

SECTION 2.06.

   Changes of Commitments    30

SECTION 2.07.

   Repayment of Loans; Evidence of Debt    32

SECTION 2.08.

   Prepayment of Loans    34

SECTION 2.09.

   Fees    37

SECTION 2.10.

   Interest    38

SECTION 2.11.

   Alternate Rate of Interest    39

SECTION 2.12.

   Increased Costs    39

SECTION 2.13.

   Break Funding Payments    40

SECTION 2.14.

   Taxes    41

SECTION 2.15.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    42

SECTION 2.16.

   Mitigation Obligations; Replacement of Lenders    44 ARTICLE III     
REPRESENTATIONS AND WARRANTIES     

SECTION 3.01.

   Corporate Existence    45

SECTION 3.02.

   Financial Condition    45

SECTION 3.03.

   Litigation    46

SECTION 3.04.

   No Breach    46

SECTION 3.05.

   Action    46

SECTION 3.06.

   Approvals    47

SECTION 3.07.

   Use of Credit    47

SECTION 3.08.

   ERISA    47

SECTION 3.09.

   Taxes    47

 

(i)



--------------------------------------------------------------------------------

SECTION 3.10.

   Investment Company Act    47

SECTION 3.11.

   Public Utility Holding Company Act    48

SECTION 3.12.

   Material Agreements and Liens    48

SECTION 3.13.

   Environmental Matters    48

SECTION 3.14.

   Capitalization    50

SECTION 3.15.

   Subsidiaries and Investments, Etc.    51

SECTION 3.16.

   Title to Assets    51

SECTION 3.17.

   True and Complete Disclosure    52

SECTION 3.18.

   Certain Material Agreements    52

SECTION 3.19.

   Real Property    52 ARTICLE IV      CONDITIONS     

SECTION 4.01.

   Effective Date    52

SECTION 4.02.

   Each Credit Event    54 ARTICLE V      AFFIRMATIVE COVENANTS     

SECTION 5.01.

   Financial Statements and Other Information    55

SECTION 5.02.

   Notices of Material Events    57

SECTION 5.03.

   Existence, Etc.    57

SECTION 5.04.

   Insurance    58

SECTION 5.05.

   Interest Rate Protection Agreements    58

SECTION 5.06.

   Use of Proceeds    59

SECTION 5.07.

   Certain Obligations Respecting Restricted Subsidiaries    59

SECTION 5.08.

   Further Assurances    60 ARTICLE VI      NEGATIVE COVENANTS     

SECTION 6.01.

   Prohibition of Fundamental Changes    61

SECTION 6.02.

   Limitation on Liens    66

SECTION 6.03.

   Indebtedness    67

SECTION 6.04.

   Investments    69

SECTION 6.05.

   Restricted Payments    70

SECTION 6.06.

   Financial Covenants    72

SECTION 6.07.

   Permitted Indebtedness    72

SECTION 6.08.

   Lines of Business    75

SECTION 6.09.

   Transactions with Affiliates    75

SECTION 6.10.

   Modifications of Certain Agreements    75

SECTION 6.11.

   Designations of Unrestricted Subsidiaries, Etc.    76

 

(ii)



--------------------------------------------------------------------------------

SECTION 6.12.

   Designated Senior Debt    77

SECTION 6.13.

   Morris Finance    77 ARTICLE VII      EVENTS OF DEFAULT      ARTICLE VIII   
  THE ADMINISTRATIVE AGENT      ARTICLE IX      MISCELLANEOUS     

SECTION 9.01.

   Notices    84

SECTION 9.02.

   Waivers; Amendments    85

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver    86

SECTION 9.04.

   Successors and Assigns    87

SECTION 9.05.

   Survival    91

SECTION 9.06.

   Counterparts; Integration; Effectiveness    91

SECTION 9.07.

   Severability    91

SECTION 9.08.

   Right of Setoff    91

SECTION 9.09.

   Governing Law; Jurisdiction; Etc.    92

SECTION 9.10.

   WAIVER OF JURY TRIAL    92

SECTION 9.11.

   Headings    93

SECTION 9.12.

   Treatment of Certain Information; Confidentiality    93

SECTION 9.13.

   USA PATRIOT Act    94

 

(iii)



--------------------------------------------------------------------------------

SCHEDULE I

  -    Revolving Credit Commitments

SCHEDULE II

  -    Material Agreements and Liens

SCHEDULE III

  -    Hazardous Materials

SCHEDULE IV

  -    Subsidiaries and Investments

SCHEDULE V

  -    Litigation

SCHEDULE VI

  -    Real Property

EXHIBIT A

  -    Form of Assignment and Assumption

EXHIBIT B

  -    Form of Security and Guarantee Agreement

EXHIBIT C

  -    Form of Pledge Agreement

EXHIBIT D

  -    Form of Opinion of Counsel to the Borrower

EXHIBIT E

  -    Form of Opinion of Special Counsel to JPMCB

 

(iv)



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of December 14, 2005, between MORRIS COMMUNICATIONS
COMPANY, LLC, MORRIS PUBLISHING GROUP, LLC, THE LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

Morris Communications Company, LLC, (“MCC”), Morris Publishing Group, LLC (the
“Borrower”), the lenders named therein and JPMorgan Chase Bank, N.A. (formerly
known as JPMorgan Chase Bank), as the Administrative Agent, are parties to an
Amended and Restated Credit Agreement dated as of July 16, 2004 (the “Existing
Credit Agreement”).

 

The Borrower has requested that the Lenders make loans to it in an aggregate
principal amount not exceeding $350,000,000 (which amount may, in the
circumstances hereinafter provided, be increased to $700,000,000) at any one
time outstanding, and MCC has agreed to guarantee such loans. The Lenders are
prepared to make such loans upon the terms and conditions hereof, and,
accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Lease Terms” means, with respect to any lease agreement covering
real property sold by the Borrower or any Restricted Subsidiary pursuant to
Section 6.01(c)(vii), or distributed by the Borrower pursuant to
Section 6.05(f), that such lease agreement (a) shall expire not prior to the
date eight years after the Effective Date (or, if earlier, the remaining useful
life of the real property) and shall be renewable at the option of the lessee
for an additional term of not less than five years after such initial expiration
date, (b) requires that the lease agreement shall be recorded prior to the grant
by the respective lessor of any Lien upon such real property, and that any such
Lien shall be subject to the provisions of such lease agreement, and that such
Lien shall be subject to such lease agreement, (c) the rental payments to be
made under such lease agreement by MCC or the respective Restricted Subsidiary
shall be not less favorable than would be applicable to a lease agreement
entered into on market terms with an unaffiliated third party and shall consist
of equal consecutive monthly or quarterly payments (excluding rental payments
during any renewal of such lease agreement, so long as such renewal rental
payments are not in any event greater than market terms determined at the time
the renewal becomes effective), provided that such payments may from time to
time be increased in accordance with increases in the Consumer Price Index
published by the Bureau of Labor Statistics in the

 

Credit Agreement

 

1



--------------------------------------------------------------------------------

Department of Labor, (d) shall not contain any terms that would impose unusual
burdens upon the ability of the respective lessee to use the leased property and
(e) shall not contain terms that render such lease a Guarantee of obligations of
the lessor.

 

“Acquisition Subsidiary” means (i) any entity that is acquired pursuant to an
acquisition permitted under Section 6.01(c)(iv), or pursuant to an Investment
permitted under Section 6.04(e), that becomes a Restricted Subsidiary after such
acquisition or Investment and (ii) any Restricted Subsidiary formed by MCC after
the date hereof for the purpose of making any such acquisition or Investment. An
“Acquisition Subsidiary” may include a Restricted Subsidiary described in the
foregoing clause (ii) as well as the entity acquired by such Restricted
Subsidiary described in the foregoing clause (i).

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means any Person that directly or indirectly controls, or is under
common control with, or is controlled by, the Borrower and, if such Person is an
individual, any member of the immediate family (including parents, spouse,
children and siblings) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) means possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), provided that, in any event, any Person that owns
directly or indirectly securities having 20% or more of the voting power for the
election of directors or other governing body of a corporation or 20% or more of
the partnership or other ownership interests of any other Person (other than as
a limited partner of such other Person) will be deemed to control such
corporation or other Person. Notwithstanding the foregoing, (a) no individual
(other than William S. Morris III) shall be an Affiliate solely by reason of his
or her being a director, officer or employee of MCC or any of its Restricted
Subsidiaries, (b) no sibling of William S. Morris III shall be an Affiliate
solely by reason of his or her being such a sibling and (c) none of the
Restricted Subsidiaries shall be Affiliates.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the

 

Credit Agreement

 

2



--------------------------------------------------------------------------------

Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate, as
the case may be.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments or Loans of all Classes hereunder represented by the aggregate
amount of such Lender’s Commitments or Loans of all Classes hereunder.

 

“Applicable Rate” means, for any day, with respect to the commitment fees
payable hereunder, or with respect to any Type of Revolving Credit Loan or
Tranche A Term Loan, the rate per annum set forth below under the caption “ABR”
or “Eurodollar” for the applicable Class, or “Commitment Fee”, respectively,
based upon the Cash Flow Ratio as of the most recent determination date:

 

     Revolving Credit Loans
and Tranche A Term Loans


--------------------------------------------------------------------------------

       

Cash Flow Ratio

--------------------------------------------------------------------------------

       ABR    


--------------------------------------------------------------------------------

        Eurodollar    


--------------------------------------------------------------------------------

    Commitment Fee


--------------------------------------------------------------------------------

 

Greater than or equal to 5.50 to 1

   0.250 %   1.250 %   0.375 %

Less than 5.50 to 1 but greater than or equal to 5.00 to 1

   0.000 %   1.000 %   0.375 %

Less than 5.00 to 1 but greater than or equal to 4.50 to 1

   0.000 %   0.875 %   0.375  

Less than 4.50 to 1 but greater than or equal to 4.00 to 1

   0.000 %   0.750 %   0.250 %

Less than 4.00 to 1

   0.000 %   0.675 %   0.250 %

 

For purposes of the foregoing, (i) the Cash Flow Ratio shall be determined as of
the end of each fiscal quarter of MCC’s fiscal year based upon MCC’s
consolidated financial statements delivered pursuant to Section 5.01(a) or (b)
and (ii) each change in the Applicable Rate resulting from a change in the Cash
Flow Ratio shall be effective during the period commencing on and including the
date three Business Days after delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
the Cash Flow Ratio shall be deemed to be in the highest category indicated
above (A) at any time that an Event of Default has occurred and is continuing
and (B) if MCC fails to deliver the consolidated financial statements required
to be delivered by it pursuant to Section 5.01(a) or (b), during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements are delivered.

 

Credit Agreement

 

3



--------------------------------------------------------------------------------

The Applicable Rate for Revolving Credit Loans, Tranche A Term Loans and
Commitment Fees, until the delivery of MCC’s consolidated financial statements
delivered pursuant to Section 5.01(a) or (b) for the fiscal quarter ending
September 30, 2006, shall not be lower than the rates set forth above for a Cash
Flow Ratio of less than 5.50 to 1 but greater than or equal to 5.00 to 1.

 

“Approved Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor.

 

“Asset Cash Flow” means, on any date during any fiscal year, with respect to any
assets or equity interests being sold as contemplated in Section 6.01(c)(vi),
the sum (determined on a consolidated basis, if applicable, without duplication
in accordance with GAAP), of the following, in each case to the extent
attributable to such assets or equity interests: (a) net operating income
(calculated before federal, state and local income taxes, Interest Expense,
extraordinary and unusual items, income or loss attributable to equity in
Affiliates and Other Income) for the period of four fiscal quarters ending on or
most recently ended prior to said date plus (b) non-cash items, including,
without limitation, depreciation and amortization (to the extent deducted in
determining net operating income) for such period.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time and the
regulations issued from time to time thereunder.

 

“Basic Documents” means, collectively, the Loan Documents and the Tax
Consolidation Agreements.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Morris Publishing Group, LLC, a Georgia limited liability
company.

 

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date or (b) all Eurodollar Loans of the same Class that
have the same Interest Period.

 

Credit Agreement

 

4



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurodollar Borrowing, or to a notice by the
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.

 

“Capital Expenditure Contributions” means (a) any equity contribution (whether
constituting a contribution to the capital of MCC by Holdings or the purchase of
additional equity interests in MCC by Holdings) received in cash and designated
at the time the same is made by a senior financial officer of MCC as a “Capital
Expenditure Contribution” for purposes of this Agreement or (b) any dividend to
MCC from any Unrestricted Subsidiary that is designated at the time the same is
made by a senior financial officer of MCC as a “Capital Expenditure
Contribution” for purposes of this Agreement, which designations shall be set
forth in a notice to such effect delivered by MCC to the Administrative Agent.

 

“Capital Expenditures” means, for any period, expenditures (including, without
limitation, the aggregate amount of Capital Lease Obligations incurred during
such period, but excluding interest capitalized during such period in respect of
Indebtedness incurred to finance the acquisition or construction of fixed
assets, plant and equipment) made by MCC or any of its Restricted Subsidiaries
to acquire or construct fixed assets, plant and equipment (including renewals,
improvements and replacements) during such period computed in accordance with
GAAP. Notwithstanding the foregoing, the following shall be excluded from
Capital Expenditures (a) any acquisition permitted under Section 6.01(c)(iv),
(b) any Investment permitted under Section 6.04(e), (c) the cost of any repair
or replacement of any Property that is the subject of a Casualty Event, (d) any
reinvestment of the Net Proceeds of a Disposition pursuant to
Section 2.08(b)(i), and (e) any acquisition of any Property permitted hereunder
that is leased by MCC or any of its Restricted Subsidiaries as of the Effective
Date.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP (including Statement of Financial Accounting Standards No. 13
of the Financial Accounting Standards Board), and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP (including such Statement No. 13).

 

“Cash and Cash Equivalents” means, as at any date of determination thereof for
MCC and its Restricted Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP), the aggregate amount of all cash
(including, without limitation,

 

Credit Agreement

 

5



--------------------------------------------------------------------------------

balances held in operating deposit accounts) and all Liquid Investments held by
MCC and its Restricted Subsidiaries on such date.

 

“Cash Flow” means, for any period, the sum, for MCC and its Restricted
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) net operating income for such
period, calculated before federal, state and local income taxes, Interest
Expense, extraordinary and unusual items (other than any one-time charges
related to start-up expenses for the shared services center and business and
technology platform), income or loss attributable to equity in Affiliates and
Other Income, it being understood that the first $1,000,000 of Other Rental
Income for any period shall be included in “net operating income”, plus
(b) non-cash items for such period, including, without limitation, depreciation
and amortization, impairment charges with respect to goodwill and other
intangibles, unrealized gains or losses on financial instruments (such as
contemplated by FAS 133), non-cash financing losses on the extinguishment of
debt and the non-cash portion of post-retirement benefits (to the extent
deducted in determining net operating income). MCC and its Restricted
Subsidiaries shall be permitted to add back for any period ending on or prior to
December 31, 2006, up to $2,500,000 of hurricane related expenses and losses
(including lost revenue). In determining “net operating income” for any period,
there shall be excluded from expenses the aggregate amount of Special Deferred
Compensation for such period.

 

Notwithstanding the foregoing, in determining Cash Flow as at any date with
respect to any period, appropriate adjustments shall be made to take into
account the effect of any acquisition or Disposition during such period (or
thereafter through such date) involving aggregate consideration in excess of
$1,000,000, as if such acquisition or Disposition had occurred on the first day
of such period.

 

“Cash Flow Ratio” means, as at any date of determination thereof, the ratio of
(i) Total Indebtedness as at such date to (ii) Cash Flow for the period of four
fiscal quarters ending on or most recently ended prior to such date.

 

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

Credit Agreement

 

6



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Revolving Credit Loans,
Tranche A Term Loans or Incremental Term Loans and, when used in reference to
any Commitment, refers to whether such Commitment is a Revolving Credit
Commitment, Tranche A Term Loan Commitment or Incremental Term Loan Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means a Revolving Credit Commitment, Tranche A Term Loan Commitment
or Incremental Term Loan Commitment, or any combination thereof (as the context
requires).

 

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

 

“Disposition” means any sale, assignment, transfer or other disposition of any
Property (whether now owned or hereafter acquired) by MCC or any of its
Restricted Subsidiaries to any Person, including any Casualty Event, but
excluding any sale, assignment, transfer or other disposition of (a) any
Property sold or disposed of in the ordinary course of business and on ordinary
business terms, (b) Excluded Property and (c) any Property in an aggregate
amount of less than $1,000,000.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Claim” means, with respect to any Person, (a) any written or oral
notice, claim, demand or other communication (collectively, a “claim”) by any
other Person alleging or asserting such Person’s liability for investigatory
costs, cleanup costs, governmental response costs, damages to natural resources
or other Property, personal injuries, fines or penalties arising out of, based
on or resulting from (i) the presence, or Release into the environment, of any
Hazardous Material at any location, whether or not owned by such Person, or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law. The term “Environmental Claim” shall include, without
limitation, any claim by any governmental authority for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from the presence of Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment, and any Lien
filed against any property covered by any Mortgage.

 

“Environmental Laws” means any and all present and future Federal, state, local
and foreign laws, rules or regulations, and any orders or decrees, in each case
as now or hereafter

 

Credit Agreement

 

7



--------------------------------------------------------------------------------

in effect, relating to the regulation or protection of human health, safety or
the environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes
into the indoor or outdoor environment, including, without limitation, ambient
air, soil, surface water, ground water, wetlands, land or subsurface strata, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, chemicals
or toxic or hazardous substances or wastes.

 

“Equity Contributions” means any equity contribution (whether constituting a
contribution to the capital of MCC by Holdings or the purchase of additional
equity interests in MCC by Holdings) received in cash and designated at the time
the same is made by a senior financial officer of MCC as an “Equity
Contribution” for purposes of this Agreement, which designation shall be set
forth in a notice to such effect delivered by MCC to the Administrative Agent.

 

“Equity Issuance” means (a) any issuance or sale by MCC or any of its Restricted
Subsidiaries after the Effective Date of (i) any of its capital stock, (ii) any
warrants or options exercisable in respect of its capital stock (other than any
warrants or options issued to directors, officers or employees of MCC or any of
its Subsidiaries pursuant to employee benefit plans established in the ordinary
course of business and any capital stock of MCC issued upon the exercise of such
warrants or options) or (iii) any other security or instrument representing an
equity interest (or the right to obtain any equity interest) in MCC or any of
its Subsidiaries or (b) the receipt by MCC or any of its Restricted Subsidiaries
after the Effective Date of any capital contribution (whether or not evidenced
by any equity security issued by the recipient of such contribution); provided
that Equity Issuance shall not include (w) any reimbursement of the costs of any
Special Deferred Compensation described in clause (a) of the definition of such
term in this Section, (x) the first $50,000,000 of Equity Contributions received
after the date hereof, (y) the first $100,000,000 of Capital Expenditure
Contributions received after the date hereof or (z) any contribution made to the
capital of MCC in order to enable the payments to be made pursuant to
Section 6.05(h) or any contribution made to the capital of MCC pursuant to
Section 5(b) of the Pledge Agreement.

 

“Equity Rights” means, with respect to any Person, any outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with MCC or the Borrower, is treated as a single employer under
Section 414(b) or (c)

 

Credit Agreement

 

8



--------------------------------------------------------------------------------

of the Code, or, solely for purposes of Section 302 of ERISA and Section 412 of
the Code, is treated as a single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by MCC or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by MCC or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by MCC or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by MCC or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from MCC or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Property” means, collectively, (i) any interest in the equity capital
of Mediacom, or the net proceeds of any sale thereof, or (ii) any interest in
the equity capital of any Unrestricted Subsidiary (including Shivers
Investments, LLC), or the net proceeds of any sale thereof.

 

“Excluded Property Guarantee” means any Guarantee to which the holder of such
Guarantee shall have recourse solely to the Excluded Property for the payment of
the underlying Indebtedness or obligations and has agreed to subordinate any
claim it may have under Section 1111(b) of the Bankruptcy Code.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the

 

Credit Agreement

 

9



--------------------------------------------------------------------------------

Borrower under Section 2.16(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.14(e), except to the extent that such Foreign Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such withholding tax pursuant to Section 2.14(a).

 

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fiscal Quarter” means each fiscal quarter of MCC and the Borrower,
respectively. The “first” Fiscal Quarter in any fiscal year shall be the Fiscal
Quarter ending on or nearest to March 31 in such year, the “second” Fiscal
Quarter in any fiscal year shall be the Fiscal Quarter ending on or nearest to
June 30 in such year, the “third” Fiscal Quarter in any fiscal year shall be the
Fiscal Quarter ending on or nearest to September 30 in such year, and the
“fourth” Fiscal Quarter in any fiscal year shall be the Fiscal Quarter ending on
or nearest to December 31 in such year, in each case as provided in
Section 1.04(d).

 

“Fixed Charge Coverage Ratio” means, as at any date of determination, the ratio
of (a) Cash Flow for the period of four fiscal quarters ending on or most
recently ended prior to such date to (b) the sum of (i) the amount, if any, by
which the aggregate principal amount of Revolving Credit Loans outstanding
hereunder at the beginning of such period shall exceed the aggregate amount of
the Revolving Credit Commitments scheduled to be in effect at the end of such
period after giving effect to any reductions of such Commitments scheduled to
occur during such period pursuant to Section 2.06 plus (ii) all regularly
scheduled payments or regularly scheduled mandatory prepayments of principal of
any other Indebtedness made during such period (including the Term Loans and the
principal component of any payments in respect of Capital Lease Obligations, but
excluding (v) the final installment of principal of the Term Loans, (w) any
prepayments pursuant to Section 2.08, (x) any Indebtedness of the type described
in clause (c) or (f) of the definition of such term in this Section 1.01, except
to the extent MCC and its Restricted Subsidiaries have made payments in respect
of the principal thereof during such period, (y) the final installment of
principal of any Indebtedness permitted hereunder that is secured by the
aircraft assets of MCC and its Subsidiaries or Swingline Indebtedness and
(z) any payments on Intercompany Indebtedness) plus (iii) all Interest Expense
for such period plus (iv) income taxes for such period (excluding, however,
taxes attributable to Unrestricted

 

Credit Agreement

 

10



--------------------------------------------------------------------------------

Subsidiaries to the extent paid by such Unrestricted Subsidiaries) plus
(v) Restricted Payments made in cash during such period plus (vi) Capital
Expenditures for such period, excluding (x) Capital Expenditures funded by
Capital Expenditure Contributions made during the twelve month period ending on
or most recently ended prior to such date (as contemplated by the definition of
such term in this Section 1.01) and (y) Capital Expenditures related to start-up
expenses for the shared services center and business and technology platform,
provided that (i) the aggregate amount of such charges and expenses that may be
so excluded shall not exceed $7,500,000 for any period ending on or before
December 31, 2006 and (ii) no such charges and expenses may be excluded for any
period ending after December 31, 2006.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with the last sentence of
Section 1.04(a), are to be used in making the calculations for purposes of
determining compliance with this Agreement.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.

 

“Guarantors” means MCC and each Subsidiary Guarantor.

 

“Hazardous Material” means, collectively, (a) any petroleum or petroleum
products, flammable explosives, radioactive materials, friable asbestos, urea
formaldehyde foam insulation, and transformers or other equipment that contain
dielectric fluid containing polychlorinated biphenyls (PCB’s), (b) any chemicals
or other materials or substances which are now or hereafter become defined as or
included in the definition of “hazardous substances”,

 

Credit Agreement

 

11



--------------------------------------------------------------------------------

“hazardous wastes”, “hazardous materials”, “extremely hazardous wastes”,
“restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants”, “pollutants” or words of similar import under any Environmental
Law and (c) any other chemical or other material or substance, exposure to which
is now or hereafter prohibited, limited or regulated under any Environmental
Law.

 

“Holdings” means Morris Communications Holding Company, LLC, a Georgia limited
liability company.

 

“Incremental Term”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.01(c).

 

“Incremental Term Loan Commitment” means, with respect to each Incremental Term
Loan Lender, and for any Series thereof, the commitment of such Incremental Term
Loan Lender to make Incremental Term Loans of such Series, as such commitment
may be (a) reduced from time to time pursuant to Section 2.06 or 2.08(b) and
(b) reduced or increased from time to time pursuant to assignments by or to such
Incremental Term Loan Lender pursuant to Section 9.04. The aggregate amount of
the Incremental Loan Commitments of all Series incurred after the Effective
Date, together with any Permitted Indebtedness incurred in accordance with
Section 6.07(a)(A) plus the aggregate amount of increases in Revolving Credit
Commitments effected pursuant to Section 2.06(e) plus the aggregate amount of
Indebtedness incurred pursuant to Section 5(b) of the Pledge Agreement after the
Effective Date, shall not exceed $350,000,000 or such higher amount to which the
Required Lenders shall have consented.

 

“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan of any Series.

 

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business and (ii) without limiting the foregoing,
trade accounts payable with respect to the purchase card line of credit
established by JPMCB in favor of MCC; (c) Indebtedness of others secured by a
Lien on the Property of such Person, whether or not the respective indebtedness
so secured has been assumed by such Person, excluding, if such Person is the
lessee of Property (whether pursuant to an operating lease or capital lease),
Liens on such Property securing Indebtedness of the lessor; (d) obligations of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; and (f) Indebtedness of others
Guaranteed by such Person to the extent of the amount of such Indebtedness that
such Person has

 

Credit Agreement

 

12



--------------------------------------------------------------------------------

agreed to Guarantee. It is understood that for purposes of this Agreement,
“Indebtedness” of MCC and its Restricted Subsidiaries shall not include
(a) Indebtedness of others secured by a Lien on Excluded Property to the extent
the holder of such Indebtedness shall have recourse solely to the Excluded
Property for the payment of the underlying Indebtedness and has agreed to
subordinate any claim it may have under Section 1111(b) of the Bankruptcy Code
and (b) Excluded Property Guarantees.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
November 2005 prepared by MCC and the Borrower with respect to the transactions
contemplated hereby.

 

“Intercompany Indebtedness” means Indebtedness of MCC to any Subsidiary
Guarantor or of any Restricted Subsidiary of MCC owing to MCC or any other
Restricted Subsidiary of MCC.

 

“Interest Coverage Ratio” means, as at any date of determination thereof, the
ratio of (a) Cash Flow for the period of four fiscal quarters ending on or most
recently ended prior to such date to (b) Interest Expense for such period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Expense” means, for any period, the sum, for Holdings (but not any
Subsidiaries thereof) and MCC and its Restricted Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP), of the
following: (a) all interest in respect of Indebtedness accrued or capitalized
during such period (whether or not actually paid during such period, but
excluding fees, commissions, purchase price payments or other costs in respect
of any Interest Rate Protection Agreement and excluding also any Indebtedness of
the type described in clause (c) or (f) of the definition of such term in this
Section 1.01, except to the extent MCC and its Restricted Subsidiaries have made
payments in respect of interest thereof during such period) plus (b) the net
amounts payable (or minus the net amounts receivable) under Interest Rate
Protection Agreements accrued during such period (whether or not actually paid
or received during such period) plus (c) the aggregate amount of fees or
commissions paid in respect of letters of credit (other than commercial letters
of credit) during such period. Notwithstanding the foregoing, “Interest Expense”
shall exclude any amount paid or amortized during any period in respect of
up-front fees arising in connection with the incurrence of Indebtedness.

 

Interest Expense as at any date for any period will be adjusted on a pro forma
basis to take into account the effect of any acquisition or Disposition during
such period (or after such period through such date) involving aggregate
consideration in excess of $1,000,000, as if

 

Credit Agreement

 

13



--------------------------------------------------------------------------------

such acquisition or Disposition (and any related incurrence or prepayment of
Indebtedness) had occurred on the first day of such period.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at three-month intervals after the first day of such Interest Period.

 

“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.

 

“Interest Rate Protection Agreement” means, for any Person, an interest rate
swap, cap or collar agreement or similar arrangement between such Person and one
or more financial institutions providing for the transfer or mitigation of
interest risks either generally or under specific contingencies.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or other extension of credit to,
any other Person (including the purchase of Property from another Person subject
to an understanding or agreement, contingent or otherwise, to resell such
Property to such Person, but excluding any such advance, loan or extension of
credit having a term not exceeding 180 days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the entering into of any Guarantee of, or other contingent obligation with
respect to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, loaned or extended to such
Person; or (d) the entering into of any Interest Rate Protection Agreement. It
is understood that for purposes of this Agreement, “Investments” of MCC and its
Restricted Subsidiaries shall not include Excluded Property Guarantees.

 

Credit Agreement

 

14



--------------------------------------------------------------------------------

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“Lenders” means, collectively, (a) the Revolving Credit Lenders and Tranche A
Term Loan Lenders listed on Schedule I, (b) the Incremental Term Loan Lenders
(if any) and (c) any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

 

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for the offering of Dollar deposits with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the LIBO Rate for such Interest Period shall
be the rate at which Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” means, with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Property. For
purposes of this Agreement and the other Loan Documents, a Person shall be
deemed to own subject to a Lien any Property that it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement (other than an
operating lease) relating to such Property.

 

“Liquid Investments” means: (a) direct obligations of the United States of
America, or of any agency thereof, or obligations guaranteed as to principal and
interest by the United States of America, or of any agency thereof, in either
case maturing not more than 180 days from the date of acquisition thereof;
(b) certificates of deposit issued by any Lender, or by any bank or trust
Borrower organized under the laws of the United States of America or any state
thereof and having capital, surplus and undivided profits of at least
$500,000,000, in each case maturing not more than 180 days from the date of
acquisition thereof; (c) certificates of deposit issued by any Eligible Foreign
Bank maturing not more than 180 days from the date of acquisition thereof (for
purposes hereof, “Eligible Foreign Bank” means any bank organized under the laws
of any member of the Organization for Economic Cooperation and Development, the
long-term debt securities of which are rated A or better by Standard & Poor’s
Ratings Group,

 

Credit Agreement

 

15



--------------------------------------------------------------------------------

a Division of McGraw Hill, Inc. or A2 or better by Moody’s Investors Service,
Inc.); (d) certificates of deposit issued by any bank (other than a bank
described in clause (b) or (c) above) not to exceed $1,000,000 in the aggregate
at any time outstanding; and (e) commercial paper rated A-1 or better or P-1 by
Standard & Poor’s Ratings Group, a Division of McGraw Hill, Inc. or Moody’s
Investors Service, Inc., respectively, maturing not more than 90 days from the
date of acquisition thereof.

 

“Loan Documents” means, collectively, this Agreement and the Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

 

“Material Adverse Effect” means a material adverse effect on (a) the
consolidated financial condition, operations, business or prospects of MCC and
its Restricted Subsidiaries or the Newspaper Entities taken as a whole, (b) the
ability of any Obligor to perform its obligations under any of the Basic
Documents to which it is a party, (c) the validity or enforceability of any of
the Basic Documents, (d) the rights and remedies of the Lenders and the
Administrative Agent under any of the Basic Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith.

 

“MCC” means Morris Communications Company, LLC, a Georgia limited liability
company.

 

“Mediacom” means Mediacom Communications Corporation, a Delaware corporation.

 

“Morris Finance” means Morris Publishing Finance Co., a Georgia corporation.

 

“Mortgages” means, collectively, one or more instruments of Mortgage, Deeds of
Trust, Assignment of Rents, Security Agreement and Fixture Filing executed by an
Obligor in favor of the Administrative Agent and the Lenders (or in favor of a
trustee for the benefit of the Administrative Agent and the Lenders) and
covering the properties and leasehold interests identified in Schedule VI that
are to be subject to the Lien of a Mortgage.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any Disposition or Equity Issuance, the
aggregate amount of all cash payments received by MCC and its Restricted
Subsidiaries directly

 

Credit Agreement

 

16



--------------------------------------------------------------------------------

or indirectly in connection with such Disposition or Equity Issuance; provided
that (i) such Net Proceeds shall be net of (x) the amount of any legal, title
and recording tax expenses, commissions and other fees and expenses paid by MCC
and its Restricted Subsidiaries in connection with such Disposition or Equity
Issuance and (y) any Federal, state and local income or other taxes estimated to
be payable by MCC and its Restricted Subsidiaries as a result of such
Disposition or Equity Issuance (but only to the extent that such estimated taxes
are in fact paid to Shivers pursuant to the Tax Consolidation Agreements when
due pursuant to the provisions thereof) and (ii) such Net Proceeds shall be net
of any repayments by MCC or any of its Restricted Subsidiaries of Indebtedness
to the extent that (x) such Indebtedness is secured by a Lien on the Property
that is the subject of such Disposition or Equity Issuance and (y) such
Indebtedness is in fact repaid upon the consummation of the purchase of such
Property.

 

“Newspaper Entities” means, collectively, the Borrower and its Subsidiaries.

 

“Obligors” means, collectively, the Borrower, the Guarantors and Holdings.

 

“Operating Agreement” means the Operating Agreement dated October 26, 2001 for
MCC, as modified and supplemented and in effect from time to time.

 

“Other Income” means, for any period, collectively, (i) Other Investment Income
for such period and (ii) to the extent exceeding $1,000,000, Other Rental Income
for such period.

 

“Other Investment Income” means, for any period, the sum for MCC and its
Restricted Subsidiaries (determined on a consolidated basis without duplication
in accordance with GAAP), of the aggregate amount of cash dividends and cash
interest received by MCC and its Restricted Subsidiaries during such period in
respect of Investments in preferred and common stock and notes and other debt
securities (including, without limitation, Cash and Cash Equivalents) held by
MCC and its Restricted Subsidiaries.

 

“Other Rental Income” means, for any period, the sum for MCC and its Restricted
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of all income received by MCC and its Restricted
Subsidiaries during such period in respect of the leasing or subleasing of real
property owned or leased by MCC or any of its Restricted Subsidiaries.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Participant” has the meaning assigned to such term in Section 9.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

Credit Agreement

 

17



--------------------------------------------------------------------------------

“Permitted Indebtedness” means Indebtedness of MCC and the Subsidiary Guarantors
incurred in accordance with Section 6.07(a).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means a Pledge Agreement substantially in the form of Exhibit
C between Holdings and the Administrative Agent.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Principal Payment Dates” means the Quarterly Dates falling on or nearest to
March 31, June 30, September 30 and December 31 of each year, commencing with
March 31, 2005, through and including the applicable Term Loan Maturity Date.

 

“Property” means any right or interest in or to property of any kind whatsoever
and whether tangible or intangible.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including, without limitation, the movement of Hazardous
Materials through ambient air, soil, surface water, ground water, wetlands, land
or subsurface strata.

 

“Required Lenders” means, at any time, Lenders having Loans and unused
Commitments representing at least a majority of the sum of the total Loans and
unused Commitments at such time. References herein to the Required Lenders of
any Class shall refer

 

Credit Agreement

 

18



--------------------------------------------------------------------------------

to the Lenders of such Class holding at least a majority of the sum of the total
Loans and unused Commitments of such Class at such time.

 

“Restricted Payment” means, collectively, (a) all distributions of MCC and its
Restricted Subsidiaries (in cash, Property or obligations) on, or other payments
or distributions on account of, or the setting apart of money for a sinking or
other analogous fund for, or the purchase, redemption, retirement or other
acquisition of, any portion of any ownership interest in MCC or the Borrower or
of any warrants, options or other rights to acquire any such ownership interest
(or to make any payments to any Person, such as “phantom stock” payments, where
the amount thereof is calculated with reference to fair market or equity value
of MCC or any of its Subsidiaries) and (b) any payments made by MCC or the
Borrower to any holders of any equity interests in MCC or the Borrower that are
designed to reimburse such holders for the payment of any Taxes attributable to
the operations of MCC and its Subsidiaries.

 

“Restricted Subsidiary” means any Subsidiary of MCC other than an Unrestricted
Subsidiary.

 

“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.01(a).

 

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Credit Commitment
Termination Date and the date of termination of the Revolving Credit
Commitments.

 

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.06 or 2.08(b) and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Credit Commitment is set forth on Schedule I, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Credit Commitments is $175,000,000.

 

“Revolving Credit Commitment Termination Date” means the Quarterly Date falling
on or nearest to September 30, 2012.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Revolving Credit Loans
at such time.

 

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

 

Credit Agreement

 

19



--------------------------------------------------------------------------------

“Satisfactory Terms of Subordination” means, with respect to any Permitted
Indebtedness incurred in accordance with Section 6.07(a), that such Permitted
Indebtedness is subordinated to the obligations of the Borrower to pay principal
of and interest on the Loans and other obligations hereunder on terms of
subordination satisfactory to the Required Lenders, and in respect of which
neither MCC nor any of its Subsidiaries is contingently or otherwise obligated
other than any thereof that are Guarantors under the Security and Guarantee
Agreement, and then only pursuant to a Guarantee that is itself subordinated to
the obligations of such Guarantors on terms of subordination satisfactory to the
Required Lenders.

 

“Savannah Disposition” means the Disposition by Southeastern Newspapers Company,
LLC of the Property located in the City of Savannah, Chatham County, Georgia
prior to the date hereof as permitted under the terms of the Existing Credit
Agreement.

 

“Security and Guarantee Agreement” means a Security and Guarantee Agreement
substantially in the form of Exhibit B between the Borrower, each Guarantor and
the Administrative Agent.

 

“Security Documents” means, collectively, the Security and Guarantee Agreement,
the Mortgages, the Pledge Agreement and all Uniform Commercial Code financing
statements required by the Security and Guarantee Agreement, the Mortgages or
the Pledge Agreement to be filed with respect to the security interests in
personal property and fixtures created pursuant to the Security and Guarantee
Agreement, the Mortgages or the Pledge Agreement.

 

“Senior Cash Flow Ratio” means, as at any date of determination thereof, the
ratio of (i) Total Senior Indebtedness as at such date to (ii) Cash Flow for the
period of four fiscal quarters ending on or most recently ended prior to such
date.

 

“Series” has the meaning assigned to such term in Section 2.01(c).

 

“Shivers” means Shivers Trading & Operating Company, a Georgia corporation.

 

“Special Deferred Compensation” means deferred compensation paid to senior
officers and other executive employees of MCC and any Subsidiary of MCC to the
extent (a) paid by MCC in cash and concurrently reimbursed in cash by Shivers or
another Affiliate of MCC (not including MCC or any Restricted Subsidiary of
MCC), (b) paid by MCC through the delivery of shares of Class A Common Stock of
Mediacom or (c) paid in cash (or through the delivery of shares of Class A
Common Stock of Mediacom) by Shivers or another Affiliate of MCC (not including
MCC or any Restricted Subsidiary of MCC), but treated as an expense of MCC and
its Restricted Subsidiaries that is offset by a deemed capital contribution to
MCC and its Restricted Subsidiaries by such Affiliate.

 

Credit Agreement

 

20



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means, for the Interest Period for any Eurodollar
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subsidiary” means, for any Person, any corporation, limited liability company,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, limited liability company, partnership or other
entity (irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, limited liability
company, partnership or other entity shall have or might have voting power by
reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
“Wholly Owned Subsidiary” means any such corporation, limited liability company,
partnership or other entity of which all of the equity securities or other
ownership interests (other than, in the case of a corporation, directors’
qualifying shares) are so owned or controlled.

 

“Subsidiary Guarantors” means, collectively, (i) each of the Subsidiaries of MCC
contemplated to be signatories, as “Subsidiary Guarantors” to the Security and
Guarantee Agreement (as provided in the form thereof attached as Exhibit B
hereto), and (ii) each other Subsidiary of MCC that becomes a party to the
Security and Guarantee Agreement as contemplated by Section 5.09.

 

“Swingline Indebtedness” means Indebtedness permitted under Section 6.03(k)
which has been identified in a written notice from MCC or the Borrower to the
Administrative Agent as “Swingline Indebtedness” for purposes of this Agreement
and each other Loan Document.

 

“Tax Consolidation Agreements” means, collectively, the respective tax
consolidation agreements dated as of August 7, 2003 between (a) MCC, Holdings
and Shivers and (b) the Borrower, MCC and Shivers.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

Credit Agreement

 

21



--------------------------------------------------------------------------------

“Term”, when used in reference to any Loan or Borrowing, refers to whether the
Class of such Loan or Borrowing is Tranche A Term or Incremental Term, as
opposed to Revolving Credit.

 

“Term Loan Commitments” means, collectively, the Tranche A Term Loan Commitments
and the Incremental Term Loan Commitments.

 

“Term Loan Lenders” means, collectively, the Tranche A Term Loan Lenders and the
Incremental Term Loan Lenders of any Series.

 

“Term Loan Maturity Date” means: (a) with respect to the Tranche A Term Loans,
the Quarterly Date falling on or nearest to September 30, 2012 and (b) with
respect to the Incremental Term Loans of any Series, the maturity date for such
Series specified at the time the same is established pursuant to
Section 2.01(c).

 

“Total Indebtedness” means, as at any date, the sum of all Indebtedness at such
date for Holdings (but not any Subsidiaries thereof), MCC and its Restricted
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP).

 

“Total Senior Indebtedness” means, as at any date, the sum of all Indebtedness
at such date of MCC and its Restricted Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP), excluding,
however, the 2003 Senior Subordinated Notes and any Permitted Indebtedness that
has been issued upon Satisfactory Terms of Subordination.

 

“Tranche A Term”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.01(b).

 

“Tranche A Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make one or more Tranche A Term Loans
hereunder on the Effective Date, expressed as an amount representing the maximum
aggregate principal amount of the Tranche A Term Loans to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 or 2.08(b) and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Tranche A Term Loan Commitment is set forth on Schedule I, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Tranche A Term Loan Commitment, as applicable. The initial aggregate
amount of the Lenders’ Tranche A Term Loan Commitments is $175,000,000.

 

“Tranche A Term Loan Lender” means a Lender with a Tranche A Term Loan
Commitment or an outstanding Tranche A Term Loan.

 

Credit Agreement

 

22



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by MCC and the
Borrower of this Agreement and the other Loan Documents, the borrowing of Loans
and the use of the proceeds thereof.

 

“2003 Senior Subordinated Notes” means the 7% senior subordinated notes due
August 1, 2013 issued on August 7, 2003 and on September 24, 2003 in the
aggregate principal amount of $300,000,000 by the Borrower pursuant to an
indenture dated August 7, 2003 between the Borrower, Morris Finance, the
guarantors thereunder and Wachovia Bank, National Association, as trustee.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiaries” means, collectively, (a) each entity designated as
an “Unrestricted Subsidiary” in Part C of Schedule IV hereto, (b) any entity
from time to time hereafter designated as an “Unrestricted Subsidiary” in
accordance with the requirements of Section 6.11 and (c) any Subsidiary of an
Unrestricted Subsidiary.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”, “Tranche A Term Loan” or “Incremental Term Loan”) or by Type
(e.g., an “ABR Loan”, or a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Credit Loan” or an “ABR Revolving Credit Loan”); each
Series of Incremental Term Loans shall be deemed a separate Class of Loans
hereunder. In similar fashion, (i) Borrowings may be classified and referred to
by Class, by Type and by Class and Type, and (ii) Commitments may be classified
and referred to by Class; each Series of Incremental Term Borrowings and
Incremental Term Loan Commitments shall be deemed a separate Borrowing and
Commitment hereunder.

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”,

 

Credit Agreement

 

23



--------------------------------------------------------------------------------

and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms and Determinations.

 

(a) Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Lenders hereunder shall (unless otherwise disclosed to the Lenders in
writing at the time of delivery thereof in the manner described in
subsection (b) below) be prepared, in accordance with generally accepted
accounting principles applied on a basis consistent with those used in the
preparation of the latest financial statements furnished to the Lenders
hereunder (which, prior to the delivery of the first financial statements under
Section 5.01, means the audited financial statements for MCC and its
Subsidiaries as at December 31, 2004 referred to in Section 3.02). All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
generally accepted accounting principles applied on a basis consistent with
those used in the preparation of the latest annual or quarterly financial
statements furnished to the Lenders pursuant to Section 5.01 (or, prior to the
delivery of the first financial statements under Section 5.01, used in the
preparation of the audited financial statements for MCC and its Subsidiaries as
at December 31, 2004 referred to in Section 3.02) unless

 

(i) MCC and the Borrower shall have objected to determining such compliance on
such basis at the time of delivery of such financial statements or

 

(ii) the Required Lenders shall so object in writing within 30 days after
delivery of such financial statements,

 

in either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered under Section 5.01, means
said audited financial statements referred to in Section 3.02).

 

(b) Statements of Changes. MCC and the Borrower shall deliver to the Lenders at
the same time as the delivery of any annual or quarterly financial statements
under Section 5.01 (i) a description in reasonable detail of any material
variation between the application of accounting principles employed in the
preparation of such statements and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of subsection (a) above and (ii) reasonable estimates of the difference
between such statements arising as a consequence thereof.

 

Credit Agreement

 

24



--------------------------------------------------------------------------------

(c) Changes in Fiscal Periods. To enable the ready and consistent determination
of compliance with the covenants set forth in Sections 5 and 6, neither the
Borrower nor MCC will change the last day of its fiscal year from December 31 of
each year, or the last days of the first three fiscal quarters in each of its
fiscal years from March 31, June 30 and September 30 of each year, respectively,
provided that, notwithstanding the foregoing, the Borrower or MCC may for
accounting convenience adjust such fiscal periods to end on dates different than
those prescribed above, so long as the last day of any such fiscal period does
not end on a date later than the dates prescribed above, or earlier than six
days prior to the dates prescribed above.

 

(d) Tax Consolidation Agreements. Pursuant to the Tax Consolidation Agreements,
the Borrower, Holdings, MCC and Shivers have agreed that MCC and its
Subsidiaries are not obligated to pay to Holdings or Shivers amounts in respect
of Federal and State income taxes in excess of those provided therein. Whenever
making determinations under this Agreement of the amount of Federal and State
income taxes payable during any period (or the amount of refunds in respect of
such taxes receivable during any period) by MCC and its Restricted Subsidiaries,
the amount of such taxes payable or receivable shall be deemed to be equal to
the amounts payable or receivable, as the case may be, in respect of such taxes
under the Tax Consolidation Agreements without reference to whether Holdings,
Shivers and their respective Subsidiaries shall in fact pay any amounts in
respect of Federal and State income taxes (or receive any amounts in respect of
refunds of Federal and State income taxes) during the relevant period.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01. The Commitments.

 

(a) Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender agrees to make Revolving Credit Loans to
the Borrower from time to time during the Revolving Credit Availability Period
in an aggregate principal amount that will not result in (i) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment or
(ii) the total Revolving Credit Exposures, together with the aggregate amount of
Swingline Indebtedness, exceeding the total Revolving Credit Commitments. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Credit Loans.

 

(b) Tranche A Term Loans. Subject to the terms and conditions set forth herein,
each Tranche A Term Loan Lender agrees to make one or more Tranche A Term Loans
to the Borrower on the Effective Date in a principal amount not exceeding its
Tranche A Term Loan Commitment. Amounts prepaid or repaid in respect of
Tranche A Term Loans may not be reborrowed.

 

Credit Agreement

 

25



--------------------------------------------------------------------------------

(c) Incremental Term Loans. In addition to Borrowings of Revolving Credit Loans
and Tranche A Term Loans pursuant to paragraphs (a) and (b) above, at any time
and from time to time prior to the Term Loan Maturity Date, the Borrower may
request that one or more Persons (which may include the Lenders) offer to enter
into commitments to make term loans (each such loan being herein called an
“Incremental Term Loan”) under this paragraph (c), it being understood that if
such offer is to be made by any Person that is not already a Lender hereunder,
the Administrative Agent shall have consented to such Person being a Lender
hereunder to the extent such consent would be required pursuant to
Section 9.04(b) in the event of an assignment to such Person. In the event that
one or more of such Persons offer, in their sole discretion, to enter into such
commitments, and such Persons and the Borrower agree as to the amount of such
commitments that shall be allocated to the respective Persons making such offers
and the fees (if any) to be payable by the Borrower in connection therewith and
the amortization and maturity date to be applicable thereto, the Borrower, such
Persons and the Administrative Agent shall execute and deliver an appropriate
agreement with respect thereto, and such Persons shall become obligated to make
Incremental Term Loans under this Agreement in an amount equal to the amount of
their respective Incremental Loan Commitments as specified in such agreement.
The Incremental Term Loans to be made pursuant to any such agreement between the
Borrower and one or more Lenders in response to any such request by the Borrower
shall be deemed to be a separate “Series” of Incremental Term Loans for all
purposes of this Agreement.

 

Anything herein to the contrary notwithstanding, (i) the minimum aggregate
principal amount of Incremental Term Loan Commitments entered into pursuant to
any such request (and, accordingly, the minimum aggregate principal amount of
any Series of Incremental Loans) shall be $25,000,000, (ii) the aggregate
principal amount of all Incremental Term Loan Commitments and Incremental Term
Loans incurred after the Effective Date, together with (x) the aggregate amount
of Permitted Indebtedness incurred in accordance with Section 6.07(a)(A) during
the period commencing on the Effective Date through the term of this Agreement,
(y) the aggregate amount of increases in Revolving Credit Commitments effected
pursuant to Section 2.06(e) and (z) the aggregate amount of Indebtedness
incurred pursuant to Section 5(b) of the Pledge Agreement, shall not exceed
$350,000,000 or such higher amount to which the Required Lenders shall have
consented, (iii) the final maturity for the Incremental Term Loans of any Series
shall not be earlier than the Term Loan Maturity Date for Tranche A Term Loans,
(iv) the weighted average life to maturity (determined in a manner satisfactory
to the Administrative Agent) of the Incremental Term Loans of any Series at the
time of the making thereof shall not be shorter than the then-remaining weighted
average life to maturity (so determined) of the Tranche A Term Loans and
(v) except for the amortization and interest rate to be applicable thereto, and
any fees to be paid in connection therewith, the Incremental Term Loans of any
Series shall have the same terms as the Tranche A Term Loans.

 

SECTION 2.02. Loans and Borrowings.

 

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class (and, in the case of Incremental Term
Loans, of a particular Series) and Type made by the Lenders ratably in
accordance with their respective

 

Credit Agreement

 

26



--------------------------------------------------------------------------------

Commitments of the applicable Class (and, if applicable, of the applicable
Series). The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b) Type of Loans. Subject to Section 2.11, each Borrowing shall be constituted
entirely of ABR Loans or of Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c) Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar
Borrowing shall be in an aggregate amount of $5,000,000 or a larger multiple of
$1,000,000. Each ABR Borrowing shall be in an aggregate amount equal to
$2,000,000 or a larger multiple of $500,000; provided that an ABR Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments of the applicable Class (or, in the case of an Incremental
Term Loan Commitment of any Series, in an aggregate amount that is equal to the
entire unused balance of the total Commitments of such Series). Borrowings of
more than one Class and Type may be outstanding at the same time; provided that
there shall not at any time be more than a total of fifteen Eurodollar
Borrowings outstanding.

 

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurodollar Borrowing): (i) any Revolving Credit Borrowing if
the Interest Period requested therefor would end after the Revolving Credit
Commitment Termination Date; (ii) any Term Borrowing if the Interest Period
requested therefor would end after the applicable Term Loan Maturity Date;
(iii) any Tranche A Term Loan Borrowing if the Interest Period requested
therefor would commence before and end after any Principal Payment Date unless,
after giving effect thereto, the aggregate principal amount of the Term Loans of
such Class having Interest Periods that end after such Principal Payment Date
shall be equal to or less than the aggregate principal amount of the Term Loans
of such Class permitted to be outstanding after giving effect to the payments of
principal required to be made on such Principal Payment Date or (iv) any
Incremental Term Borrowing of any Series if the Interest Period requested
therefor would commence before and end after any date for the payment of
principal thereof unless, after giving effect thereto, the aggregate principal
amount of the Incremental Term Loans of such Series having Interest Periods that
end after such date shall be equal to or less than the aggregate principal
amount of the Incremental Term Loans of such Series permitted to be outstanding
after giving effect to the payments of principal required to be made on such
date.

 

SECTION 2.03. Requests for Borrowings.

 

(a) Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (i) in the case of a
Eurodollar Borrowing,

 

Credit Agreement

 

27



--------------------------------------------------------------------------------

not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing or (ii) in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower.

 

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i) whether the requested Borrowing is to be a Revolving Credit Borrowing,
Tranche A Term Borrowing or Incremental Term Loan Borrowing (including, if
applicable, the respective Series of Incremental Term Loans to which such
Borrowing relates);

 

(ii) the aggregate amount of the requested Borrowing;

 

(iii) the date of such Borrowing, which shall be a Business Day;

 

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

(v) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

 

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

 

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

(d) Failure to Elect. If no election as to the Type of a Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the requested
Borrowing shall be made instead as an ABR Borrowing.

 

SECTION 2.04. Funding of Borrowings.

 

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently

 

Credit Agreement

 

28



--------------------------------------------------------------------------------

designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request.

 

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.05. Interest Elections.

 

(a) Elections by the Borrower. The Loans constituting each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Eurodollar Borrowing, may elect the
Interest Period therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing.

 

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

Credit Agreement

 

29



--------------------------------------------------------------------------------

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies (including, if
applicable, the respective Series of Incremental Term Loans to which such
Interest Election Request relates) and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) of this paragraph shall be specified for each
resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

 

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period therefor.

 

SECTION 2.06. Changes of Commitments.

 

(a) Scheduled Termination of Commitments. Unless previously terminated, (i) the
Tranche A Term Loan Commitments shall terminate at 5:00 p.m., New York City
time, on the Effective Date, (ii) the Revolving Credit Commitments shall
terminate on the Revolving Credit Commitment Termination Date and (iii) the
Incremental Term Loan Commitments of each Series shall terminate on the close of
business on the date specified therefor pursuant to Section 2.01(c) at the time
such Series is established.

 

Credit Agreement

 

30



--------------------------------------------------------------------------------

(b) Voluntary Termination or Reduction of Commitments. The Borrower may at any
time terminate, or from time to time reduce, the Commitments of any Class
(including the Commitments of any Series of Incremental Term Loans); provided
that (i) each reduction of the Commitments of any Class pursuant to this Section
shall be in an amount that is $5,000,000 or a larger multiple of $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Credit Commitments
if, after giving effect to any concurrent prepayment of the Revolving Credit
Loans in accordance with Section 2.08, the total Revolving Credit Exposures
would exceed the total Revolving Credit Commitments.

 

(c) Notice of Voluntary Termination or Reduction of Commitments. The Borrower
shall notify the Administrative Agent of any election to terminate or reduce the
Commitments of any Class under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Credit Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

(d) Effect of Termination or Reduction of Commitments. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

 

(e) Commitment Increases. The Borrower shall have the right, so long as no
Default shall have occurred and be continuing, at any time prior to the
Revolving Credit Commitment Termination Date, to increase the total aggregate
amount of the Revolving Credit Commitments hereunder by (x) adding a lender or
lenders hereto with a Revolving Credit Commitment or Revolving Credit
Commitments of up to the amount (or aggregate amount) of such increase (which
lender or lenders shall thereupon become “Lenders” hereunder) and/or
(y) enabling any Lender or Lenders to increase its (or their) Revolving Credit
Commitment (or Revolving Credit Commitments) up to the amount of any such
increase; provided that: (i) in no event shall any Lender’s Revolving Credit
Commitment be increased without the consent of such Lender, (ii) if any
Revolving Credit Loans are outstanding hereunder on the date that any such
increase is to be effective, such Revolving Credit Loans shall on or prior to
the effectiveness of such increase be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 2.13, (iii) any such increase shall be in a multiple
of $20,000,000, (iv) in no event shall the sum of the aggregate amount of
Incremental Term Loans incurred after the Effective Date, the aggregate amount
of increases in Revolving Credit Commitments pursuant to this Section and the
aggregate amount of Permitted

 

Credit Agreement

 

31



--------------------------------------------------------------------------------

Indebtedness incurred in accordance with Section 6.07(a)(A), together with the
aggregate amount of Indebtedness incurred pursuant to Section 5(b) of the Pledge
Agreement, exceed $350,000,000 or such higher amount to which the Required
Lenders shall have consented, (v) no increase in Revolving Credit Commitments
contemplated by this Section shall result in any one Lender having a Revolving
Credit Commitment in an amount which equals more than 20% of the aggregate
amount of the Revolving Credit Commitments hereunder, and (vi) no increase in
Revolving Credit Commitments shall occur within twelve months of a reduction in
the Revolving Credit Commitments pursuant to Section 2.06(b).

 

SECTION 2.07. Repayment of Loans; Evidence of Debt.

 

(a) Repayment. The Borrower hereby unconditionally promises to pay the Loans as
follows:

 

(i) to the Administrative Agent for account of the Revolving Credit Lenders the
outstanding principal amount of the Revolving Credit Loans on the Revolving
Credit Commitment Termination Date,

 

(ii) to the Administrative Agent for account of the Tranche A Term Loan Lenders
the outstanding principal amount of the Tranche A Term Loans on each Principal
Payment Date set forth below in the aggregate principal amount set forth
opposite such Principal Payment Date (subject to adjustment pursuant to
paragraph (b) of this Section):

 

Principal Payment Date

--------------------------------------------------------------------------------

   Amount ($)


--------------------------------------------------------------------------------

December 31, 2007

   2,187,500

March 31, 2008

   2,187,500

June 30, 2008

   2,187,500

September 30, 2008

   2,187,500

December 31, 2008

   4,375,000

March 31, 2009

   4,375,000

June 30, 2009

   4,375,000

September 30, 2009

   4,375,000

December 31, 2009

   6,562,500

March 31, 2010

   6,562,500

June 30, 2010

   6,562,500

September 30, 2010

   6,562,500

December 31, 2010

   8,750,000

March 31, 2011

   8,750,000

June 30, 2011

   8,750,000

September 30, 2011

   8,750,000

December 31, 2011

   21,875,000

March 31, 2012

   21,875,000

June 30, 2012

   21,875,000

September 30, 2012

   21,875,000

 

Credit Agreement

 

32



--------------------------------------------------------------------------------

(iii) to the Administrative Agent for the account of the Incremental Term Loan
Lenders of any Series the outstanding principal amount of the Incremental Term
Loans of such Series in such installments on such dates and in such amounts as
shall be agreed upon between the Borrower and such Incremental Term Loan Lenders
at the time the Incremental Term Loan Commitments of such Series are established
pursuant to Section 2.01(c).

 

(b) Adjustment of Amortization Schedule. If the initial aggregate amount of the
Tranche A Term Loan Commitments exceeds the aggregate principal amount of
Tranche A Term Loans that are made on the Effective Date, then the scheduled
repayments of Borrowings of such Class to be made pursuant to this Section shall
be reduced ratably by an aggregate amount equal to such excess. To the extent
not previously paid, all Tranche A Term Loans shall be due and payable on the
Term Loan Maturity Date for Tranche A Term Loans.

 

(c) Manner of Payment. Prior to any repayment or prepayment of any Borrowings of
any Class hereunder, the Borrower shall select the Borrowing or Borrowings of
the applicable Class to be paid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than 11:00 a.m.,
New York City time, three Business Days before the scheduled date of such
repayment; provided that each repayment of Borrowings of any Class shall be
applied to repay any outstanding ABR Borrowings of such Class before any other
Borrowings of such Class. If the Borrower fails to make a timely selection of
the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings of the applicable Class
and, second, to other Borrowings of such Class in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first). Each payment of a Borrowing shall
be applied ratably to the Loans included in such Borrowing.

 

(d) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(e) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof (and, in the case of Incremental Term
Loans, the respective Series thereof) and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender

 

Credit Agreement

 

33



--------------------------------------------------------------------------------

hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for account of the Lenders and each Lender’s share thereof.

 

(f) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (d) or (e) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(g) Promissory Notes. Any Lender may request that Loans of any Class made by it
be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

SECTION 2.08. Prepayment of Loans.

 

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section. Any prepayment of the Term Loans shall be applied
to the respective Term Loans of each Class ratably in accordance with the
respective outstanding principal amounts thereof and to the installments thereof
ratably in accordance with the respective principal amounts thereof.

 

(b) Mandatory Prepayments. The Borrower will prepay the Loans, and/or the
Commitments shall be subject to automatic reduction, as follows:

 

(i) Dispositions. No later than five Business Days after the occurrence of any
Disposition, the Borrower will deliver to the Lenders a statement, certified by
a senior officer of the Borrower, in form and detail satisfactory to the
Administrative Agent, of the amount of the Net Proceeds of such Disposition and,
to the extent the Net Proceeds from such Disposition (when taken together with
the aggregate amount of Net Proceeds from all other such Dispositions for which
a prepayment has not yet been made under this Section 2.08(b)(i)) shall exceed
$5,000,000 (and to the extent that the Net Proceeds from the Savannah
Disposition are not reinvested as set forth in this Section 2.08(b)(i)), the
Borrower shall prepay the Loans, and the Commitments shall be subject to
automatic reduction, as follows:

 

(A) concurrently with the delivery of such statement, in an aggregate amount
equal to 100% of the Net Proceeds of such Dispositions so received by MCC and
its Subsidiaries; and

 

Credit Agreement

 

34



--------------------------------------------------------------------------------

(B) thereafter, quarterly, on the date of the delivery by the Borrower to the
Lenders pursuant to Section 5.01 of financial statements for each quarterly
fiscal period, to the extent MCC or any of its Subsidiaries shall receive Net
Proceeds during such quarterly fiscal period under deferred payment arrangements
or Investments entered into or received in connection with any Disposition, an
amount equal to (x) 100% of the aggregate amount of such Net Proceeds minus
(y) any transaction expenses associated with such Disposition and not previously
deducted in the determination of Net Proceeds plus (or minus, as the case may
be) (z) any other adjustment received (or paid) by MCC or such Subsidiary
pursuant to the respective agreements, if any, giving rise to such Disposition
and not previously taken into account in the determination of the Net Proceeds
of such Disposition, provided that, if prior to the date upon which the Borrower
would otherwise be required to make a prepayment under this clause (B) with
respect to any quarterly fiscal period the aggregate amount of such Net Proceeds
received shall aggregate an amount that will require a prepayment of $5,000,000
or more under this clause (B) with respect to such quarterly fiscal period, then
the Borrower shall immediately make a prepayment under this clause (B) in an
amount equal to such required prepayment.

 

Prepayments of Loans and reductions of Commitments shall be effected in each
case in the manner and to the extent specified in clause (iv) of this
Section 2.08(b).

 

Notwithstanding the foregoing, the Borrower shall not be required to make a
prepayment pursuant to this Section 2.08(b)(i)

 

(A) with respect to Net Proceeds arising out of Dispositions of Property or the
equity capital of any Subsidiary other than the Newspaper Entities, until such
time as the aggregate Net Proceeds with respect to all Dispositions of such
Property or equity capital received by MCC and its Subsidiaries after the date
hereof shall exceed $50,000,000, and then only to the extent that such Proceeds
exceed $50,000,000;

 

(B) with respect to the Net Proceeds from any Disposition in the event that the
Borrower advises the Administrative Agent (the Administrative Agent hereby
agreeing to notify the Lenders upon receipt of such advice) at the time the Net
Proceeds from such Disposition are received that MCC intends to retain such Net
Proceeds and reinvest the same in replacement assets pursuant to a transaction
permitted hereunder, so long as:

 

(x) the Net Proceeds so retained from any Disposition are in fact so reinvested
within 360 days of such Disposition (it being understood that, in the event Net
Proceeds from more than one Disposition are retained by MCC pending
reinvestment, such Net Proceeds shall be

 

Credit Agreement

 

35



--------------------------------------------------------------------------------

deemed to be applied in the same order in which such Dispositions occurred and,
accordingly, any such Net Proceeds so retained for more than 360 days shall be
forthwith applied to the prepayment of Loans and reductions of Commitments as
provided in clause (iv) of this Section 2.08(b)), provided that, if such Net
Proceeds arise out of a Disposition of the assets or stock of a Newspaper
Entity, such Net Proceeds are reinvested into one or more Newspaper Entities,
provided further that, the Net Proceeds so retained from any Disposition of
Property of any Subsidiary other than the Newspaper Entities covered by
Section 1033 of the Code may be reinvested within the applicable period for
replacement under Section 1033 of the Code; and

 

(y) the aggregate amount of Net Proceeds (exclusive of investment earnings
thereon) so retained at any time pending reinvestment as contemplated by this
sentence shall not at any time exceed $125,000,000; or

 

(C) with respect to the Net Proceeds from the Savannah Disposition in the event
that the Borrower reinvests the Net Proceeds within 360 days of the Savannah
Disposition (it being understood that any Net Proceeds retained for more than
360 days shall be forthwith applied to the prepayment of Loans and reductions of
Commitments as provided in clause (iv) of this Section 2.08(b) and the aggregate
amount of such Net Proceeds that are not reinvested into Newspaper Entities
shall not exceed $10,000,000,

 

Nothing in this Section 2.08(b)(i) shall be deemed to limit the obligation of
the Borrower to obtain the consent of the Required Lenders pursuant to
Section 9.02(b) for any Disposition described above not otherwise permitted
under this Agreement.

 

(ii) Equity Issuance. Upon any Equity Issuance (other than an Equity Issuance by
a Restricted Subsidiary of MCC to MCC or another Restricted Subsidiary of MCC),
the Borrower will deliver to the Lenders a statement, certified by a senior
officer of the Borrower, in form and detail satisfactory to the Administrative
Agent, of the amount of the Net Proceeds thereof and the Borrower shall prepay
the Loans, and the Commitments shall be subject to automatic reduction, in an
aggregate amount equal to 100% of the Net Proceeds of such Equity Issuance, such
prepayment and reduction to be effected in each case in the manner and to the
extent specified in clause (iv) of this Section 2.08(b). Notwithstanding the
foregoing, the Borrower shall not be required to make a prepayment pursuant to
this Section 2.08(b) until such time as the aggregate Net Proceeds received by
it with respect to all such Equity Issuances made by it after the date hereof
shall exceed $5,000,000.

 

(iii) Change of Control. Upon the occurrence of any “change of control” as
defined under the 2003 Senior Subordinated Notes and any other Permitted
Indebtedness, the Borrower shall prepay the outstanding principal amount of all
Loans, and all of the Commitments shall terminate.

 

Credit Agreement

 

36



--------------------------------------------------------------------------------

(iv) Application. Prepayments and/or reductions of Commitments pursuant to this
paragraph shall be applied as follows:

 

first, to the prepayment of the outstanding Term Loans, ratably in accordance
with the respective principal amounts thereof, and to the installments thereof
ratably in accordance with the respective principal amounts thereof, and

 

second, following the prepayment in full of all outstanding amounts of Term
Loans to the prepayment of the Revolving Credit Loans (and to the simultaneous
reduction of the Revolving Credit Commitments or, to the extent the Revolving
Credit Loans shall have been paid in full, the Revolving Credit Commitments
shall be automatically reduced by an amount equal to the amount of such required
prepayment).

 

(c) Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Credit Commitments as
contemplated by Section 2.06, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.06. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the relevant Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10 and shall be made in the manner specified in
Section 2.07(c).

 

SECTION 2.09. Fees.

 

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily unused amount of the Revolving Credit Commitment of
such Lender during the period from and including the date hereof to but
excluding the earlier of the date such Revolving Credit Commitment terminates
and the Revolving Credit Commitment Termination Date. Accrued commitment fees
shall be payable on each Quarterly Date and on the earlier of the date

 

Credit Agreement

 

37



--------------------------------------------------------------------------------

the Revolving Credit Commitments terminate and the Revolving Credit Commitment
Termination Date, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

 

(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

 

(c) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees, to the Lenders entitled thereto. Fees paid shall not
be refundable under any circumstances.

 

SECTION 2.10. Interest.

 

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.

 

(b) Eurodollar Loans. The Loans constituting each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.

 

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a Revolving Credit Loan that is an ABR Loan
prior to the Revolving Credit Commitment Termination Date), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.

 

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when

 

Credit Agreement

 

38



--------------------------------------------------------------------------------

-the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b) if such Borrowing is of a particular Class of Loans (including of a
particular Series of Incremental Term Loans), the Administrative Agent is
advised by the Required Lenders of such Class that the Adjusted LIBO Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their respective Loans included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.12. Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

 

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

Credit Agreement

 

39



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.08(c) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by the Borrower pursuant to Section 2.16(b) of any Eurodollar Loan other than on
the last day of an Interest Period therefor, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that

 

Credit Agreement

 

40



--------------------------------------------------------------------------------

would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Interest Period, over (ii) the amount of interest that such Lender would
earn on such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for Dollar deposits from other banks in
the eurodollar market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.14. Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

Credit Agreement

 

41



--------------------------------------------------------------------------------

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.

 

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.12, 2.13 or 2.14, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except as otherwise expressly provided in the
relevant Loan Document and except payments pursuant to Sections 2.12, 2.13, 2.14
and 9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder or
under any other Loan Document (except to the extent otherwise provided therein)
shall be made in Dollars.

 

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing of a particular Class (including of a particular Series of Incremental
Term Loans) shall be made from the relevant Lenders, each payment of commitment
fee under Section 2.09 shall be made for account of the relevant Lenders, and
each termination or reduction of the amount of the Commitments of a particular
Class (including of a particular Series of Incremental Term Loans) under
Section 2.06 shall be applied to the respective Commitments of such Class of the
relevant Lenders, pro rata according to the amounts of their respective
Commitments of such Class; (ii) each Borrowing of any Class (including of a
particular Series of Incremental Term

 

Credit Agreement

 

42



--------------------------------------------------------------------------------

Loans) shall be allocated pro rata among the relevant Lenders according to the
amounts of their respective Commitments of such Class (in the case of the making
of Loans) or their respective Loans of such Class that are to be included in
such Borrowing (in the case of conversions and continuations of Loans);
(iii) each payment or prepayment by the Borrower of principal of Loans of a
particular Class (including of a particular Series of Incremental Term Loans)
shall be made for account of the relevant Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans of such Class held by them;
and (iv) each payment of interest by the Borrower of interest on Loans of a
particular Class (including of a particular Series of Incremental Term Loans)
shall be made for account of the relevant Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders.

 

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon then due than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to MCC or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

Credit Agreement

 

43



--------------------------------------------------------------------------------

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(b) or
2.15(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.16. Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.14, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.14, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

Credit Agreement

 

44



--------------------------------------------------------------------------------

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

MCC (as to itself and each of its Subsidiaries), and, to the extent applicable
to the Borrower and its Subsidiaries, the Borrower (as to itself and each of its
Subsidiaries), represents and warrants to the Lenders that:

 

SECTION 3.01. Corporate Existence. Each of MCC and its Subsidiaries: (a) is a
limited liability company, corporation, partnership or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) has all requisite corporate or other
power, and has all material governmental licenses, authorizations, consents and
approvals, necessary to own its assets and carry on its business as now being or
as proposed to be conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify could have
a Material Adverse Effect.

 

SECTION 3.02. Financial Condition. MCC has heretofore furnished to each of the
Lenders the following:

 

(a) the audited consolidated balance sheet of MCC and its Subsidiaries as at
December 31, 2004 and the related audited consolidated statements of income,
retained earnings and cash flows of MCC and its Subsidiaries for the fiscal year
ended on said date, with the opinion thereon of Deloitte & Touche LLP;

 

(b) the unaudited consolidated balance sheet of MCC and its Subsidiaries as at
September 30, 2005 and the related unaudited consolidated statements of income,
retained earnings and cash flows of MCC and its Subsidiaries for the three-month
period ended on such date;

 

(c) the audited consolidated balance sheet of the Newspaper Entities as at
December 31, 2004 and the related audited consolidated statements of income,
retained earnings and cash flows of the Newspaper Entities for the fiscal year
ended on said date, with the opinion thereon of Deloitte & Touche LLP; and

 

(d) the unaudited consolidated balance sheet of the Newspaper Entities as at
September 30, 2005 and the related unaudited consolidated statements of income,
retained earnings and cash flows of the Newspaper Entities for the three-month
period ended on such date.

 

All such financial statements are complete and correct and fairly present the
consolidated financial condition of MCC and its Restricted Subsidiaries (and of
the Newspaper Entities) as at said dates and the respective consolidated results
of their operations for the fiscal year and three-month period ended on said
dates (subject, in the case of such financial statements as at September 30,
2005, to normal audit adjustments) all in accordance with generally accepted

 

Credit Agreement

 

45



--------------------------------------------------------------------------------

accounting principles and practices applied on a consistent basis. None of MCC
or any of its Restricted Subsidiaries has on the date hereof any material
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments. Since December 31, 2004, there has been no material adverse change
in the consolidated financial condition, operations, business or prospects taken
as a whole of MCC and its Restricted Subsidiaries (or of the Newspaper Entities)
from that set forth in said financial statements as at said date.

 

SECTION 3.03. Litigation. Except as disclosed to the Lenders in Schedule V
hereto, there are no legal or arbitral proceedings, or any proceedings by or
before any governmental or regulatory authority or agency, now pending or (to
the knowledge of the Borrower) threatened against MCC or any of its Subsidiaries
which, if adversely determined, could have a Material Adverse Effect.

 

SECTION 3.04. No Breach. None of the execution and delivery of this Agreement
and the other Basic Documents, the consummation of the transactions herein and
therein contemplated or compliance with the terms and provisions hereof and
thereof will conflict with or result in a breach of, or require any consent
(except for consents of members under operating agreements, each of which shall
have been obtained on or before the Effective Date) under the charter or by-laws
of MCC or any of its Subsidiaries or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which MCC or any of its Subsidiaries
is a party or by which any of them or any of their Property is bound or to which
any of them is subject, or constitute a default under any such agreement or
instrument, or (except for the Liens created pursuant to the Security Documents)
result in the creation or imposition of any Lien upon any Property of MCC or any
of its Subsidiaries pursuant to the terms of any such agreement or instrument.

 

SECTION 3.05. Action. The Borrower has all necessary limited liability company
and other power, authority and legal right to execute, deliver and perform its
obligations under this Agreement, the Security and Guarantee Agreement and each
of the other Basic Documents to which it is a party and each Guarantor has all
necessary corporate or limited liability company and other power, authority and
legal right to execute, deliver and perform its obligations under each Loan
Document to which it is a party; the execution, delivery and performance by the
Borrower of this Agreement, the Security and Guarantee Agreement and each of the
other Basic Documents to which it is a party, and by each Guarantor of each Loan
Document to which it is a party, have been duly authorized by all necessary
corporate or limited liability company and other action on its part (including,
without limitation, any required member or shareholder approvals); and this
Agreement has been duly and validly executed and delivered by the Borrower and
constitutes, and the Security and Guarantee Agreement and each of the other
Basic Documents to which it is a party (in the case of MCC and the Borrower) and
each Loan Document to which it is a party (in the case of each Guarantor) when
executed and delivered will constitute, its legal, valid and binding obligation,
enforceable against the Borrower or such Guarantor, as the case may be, in
accordance with its terms, except as such enforceability

 

Credit Agreement

 

46



--------------------------------------------------------------------------------

may be limited by (a) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

SECTION 3.06. Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any governmental or regulatory authority or
agency, or any securities exchange, are necessary for the execution, delivery or
performance by the Borrower or any Guarantor of the Basic Documents to which it
is a party or for the legality, validity or enforceability hereof or thereof,
except for filings and recordings in respect of the Liens created pursuant to
the Security Documents.

 

SECTION 3.07. Use of Credit. Neither MCC nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.

 

SECTION 3.08. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $3,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $3,000,000 the fair
market value of the assets of all such underfunded Plans.

 

SECTION 3.09. Taxes. Except for the Tax Consolidation Agreements, there is no
tax sharing, tax allocation or similar agreement in effect providing for the
manner in which tax payments owing by MCC and its Subsidiaries (whether in
respect of Federal or State income or other taxes) are allocated among the
members of the group. MCC and its Subsidiaries have filed (either directly, or
indirectly through Shivers), all Federal and State income tax returns and all
other material tax returns that are required to be filed by them and have paid
(either directly, or indirectly through Shivers) all taxes due pursuant to such
returns or pursuant to any assessment received by Shivers or by MCC or any of
its Subsidiaries. The charges, accruals and reserves on the books of MCC or any
of its Subsidiaries in respect of taxes and other governmental charges are, in
the opinion of the Borrower, adequate.

 

SECTION 3.10. Investment Company Act. Neither MCC nor any of its Subsidiaries is
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

Credit Agreement

 

47



--------------------------------------------------------------------------------

SECTION 3.11. Public Utility Holding Company Act. Neither MCC nor any of its
Subsidiaries is a “holding company”, or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 

SECTION 3.12. Material Agreements and Liens.

 

(a) Indebtedness. Part A of Schedule II hereto is a complete and correct list,
as of the date of this Agreement, of each credit agreement, loan agreement,
indenture, purchase agreement, guarantee, letter of credit or other arrangement
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, MCC or
any of its Subsidiaries the aggregate principal or face amount of which equals
or exceeds (or may equal or exceed) $100,000, and the aggregate principal or
face amount outstanding or that may become outstanding under each such
arrangement is correctly described in Part A of said Schedule II.

 

(b) Liens. Part B of Schedule II hereto is a complete and correct list, as of
the date of this Agreement, of each Lien securing Indebtedness of any Person the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $100,000 and covering any Property of MCC or any of its Subsidiaries and
the aggregate Indebtedness secured (or which may be secured) by each such Lien
and the Property covered by each such Lien is correctly described in Part B of
said Schedule II.

 

SECTION 3.13. Environmental Matters. Each of MCC and its Subsidiaries has
obtained all environmental, health and safety permits, licenses, registrations
and other authorizations required under all Environmental Laws to carry on its
business as now being or as proposed to be conducted, except to the extent
failure to have any such permit, license, registration or authorization would
not have a Material Adverse Effect. Each of such permits, licenses,
registrations and authorizations is in full force and effect and each of MCC and
its Subsidiaries is in compliance with the terms and conditions thereof, and is
also in compliance with all other limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in any applicable Environmental Law or in any regulation, code, plan,
order, decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder, except to the extent failure to comply
therewith would not have a Material Adverse Effect or is disclosed in Schedule
III hereto.

 

In addition, except as set forth in Schedule III hereto:

 

(a) No notice, notification, demand, request for information, citation, summons
or order has been issued, no complaint has been filed, no penalty has been
assessed and no investigation or review is pending or, to the best of the
Borrower’s knowledge, threatened by any governmental or other entity with
respect to any alleged failure by MCC or any of its Subsidiaries to have any
environmental, health or safety permit, license, registration or other

 

Credit Agreement

 

48



--------------------------------------------------------------------------------

authorization required under any Environmental Law in connection with the
conduct of the business of MCC or any of its Subsidiaries or with respect to any
generation, treatment, storage, recycling, transportation, discharge or
disposal, or any Release or threatened Release, of any Hazardous Materials
generated by MCC or any of its Subsidiaries which information, citations,
summons, order, penalty or alleged failure could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b) As of the date hereof, neither MCC nor any of its Subsidiaries owns,
operates or leases a treatment, storage or disposal facility requiring a permit
under the Resource Conservation and Recovery Act of 1976, as amended, or under
any comparable state or local statute; and, as of the date hereof:

 

(i) no polychlorinated biphenyls (PCB’s) are or (within the five year period
preceding the date hereof) have been present at any site or facility now or
previously owned, operated or leased by MCC or any of its Subsidiaries except
for PCB’s that may be present in transformers that are either (x) not owned by
MCC or any of its Subsidiaries or (y) in compliance with Environmental Law;

 

(ii) no friable asbestos or asbestos-containing materials are or (within the
five year period preceding the date hereof) have been present at any site or
facility now or previously owned, operated or leased by MCC or any of its
Subsidiaries except for friable asbestos or asbestos-containing materials that
are subject to operation and maintenance plans and would not cost in excess of
$100,000 at any single facility to fully abate or remediate;

 

(iii) there are no underground storage tanks or surface impoundments for
Hazardous Materials, active or abandoned, at any site or facility now or (within
the five year period preceding the date hereof) previously owned, operated or
leased by MCC or any of its Subsidiaries which could reasonably be expected to
result in costs or liabilities to MCC and its Subsidiaries of $100,000 in the
event that such underground storage tank or surface impoundment were required to
be removed or remediated;

 

(iv) no Hazardous Materials have been Released at, on or under any site or
facility now or (within the five year period preceding the date hereof, and to
the best of MCC’s knowledge at any time prior to such five year period)
previously owned, operated or leased by MCC or any of its Subsidiaries in a
reportable quantity established by statute, ordinance, rule, regulation or order
that could reasonably be expected to result in costs or liabilities to MCC and
its Subsidiaries of $100,000 or more.

 

(c) Neither MCC nor any of its Subsidiaries has transported or arranged for the
transportation of any Hazardous Material to any location that is listed on the
National Priorities List (“NPL”) under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), listed for
possible

 

Credit Agreement

 

49



--------------------------------------------------------------------------------

inclusion on the NPL by the Environmental Protection Agency in the Comprehensive
Environmental Response and Liability Information System, as provided for by 40
C.F.R. § 300.5 (“CERCLIS”), or on any similar state or local list or that is the
subject of Federal, state or local enforcement actions or other investigations
that could reasonably be expected to lead to Environmental Claims against MCC or
any of its Subsidiaries.

 

(d) Within the five year period preceding the date hereof, no Hazardous Material
generated by MCC or any of its Subsidiaries has been recycled, treated, stored,
disposed of or Released by MCC or any of its Subsidiaries at any location other
than those listed in Schedule III hereto that could reasonably be expected to
have a Material Adverse Effect.

 

(e) No oral or written notification of a Release or threatened Release of a
Hazardous Material has been filed by or on behalf of MCC or any of its
Subsidiaries and no site or facility now or previously owned, operated or leased
by MCC or any of its Subsidiaries is listed or proposed for listing on the NPL,
CERCLIS or any similar state list of sites requiring investigation or clean-up,
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(f) No Liens have arisen under or pursuant to any Environmental Laws on any site
or facility owned, operated or leased by MCC or any of its Subsidiaries and no
government action has been taken or is in process that could subject any such
site or facility to such Liens and neither MCC or any of its Subsidiaries would
be required to place any notice or restriction relating to the presence of
Hazardous Materials at any site or facility owned by it in any deed to the real
property on which such site or facility is located, in each case that could
reasonably be expected to result in Liens securing obligations of $100,000 or
more.

 

(g) There have been no environmental investigations, studies, audits, tests,
reviews or other analyses conducted by or that are in the possession of MCC or
any of its Subsidiaries in relation to any site or facility now or previously
owned, operated or leased by MCC or any of its Subsidiaries which have not been
made available to the Lenders and which indicate that there is a reasonable
probability of remediation costs of more than $100,000.

 

SECTION 3.14. Capitalization. MCC has heretofore delivered to the Lenders a true
and complete copy of the Operating Agreement. The only member of MCC on the date
hereof is Holdings. As of the date hereof, there are no outstanding Equity
Rights with respect to MCC (other than Equity Rights in respect of Special
Deferred Compensation to be provided by Shivers and its Affiliates, not
including MCC and its Restricted Subsidiaries) and there are no outstanding
obligations of MCC or any of its Subsidiaries to repurchase, redeem, or
otherwise acquire any equity interests in MCC, nor are there any outstanding
obligations of MCC or any of its Subsidiaries to make payments to any Person,
such as “phantom stock” payments, where the amount thereof is calculated with
reference to the fair market value or equity value of MCC or any of its
Subsidiaries.

 

Credit Agreement

 

50



--------------------------------------------------------------------------------

SECTION 3.15. Subsidiaries and Investments, Etc.

 

(a) Subsidiaries. Set forth in Part A of Schedule IV hereto is a complete and
correct list, as of the date of this Agreement, of all of the Subsidiaries of
MCC together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary, (iii) the nature of the ownership interests held by each such
Person and the percentage of ownership of such Subsidiary represented by such
ownership interests and (iv) whether such Subsidiary is a Restricted Subsidiary
or an Unrestricted Subsidiary. Except as disclosed in Part A of Schedule IV
hereto, (x) each of MCC and its Subsidiaries owns, free and clear of Liens
(other than Liens created pursuant to the Security Documents), and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in Part A of Schedule IV hereto, (y) all of the issued
and outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (z) there are no outstanding
Equity Rights with respect to such Person.

 

(b) Investments. Set forth in Part B of Schedule IV hereto is a complete and
correct list, as of the date of this Agreement, of all Investments (other than
Cash and Cash Equivalents or Investments disclosed in Part A or Part B of said
Schedule IV hereto) held by MCC or any of its Subsidiaries in any Person and,
for each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment (or, in the alternative, a
statement that the aggregate book value of such Investments does not exceed
$1,000,000). Except as disclosed in Part B of Schedule IV hereto, each of MCC
and its Subsidiaries owns, free and clear of all Liens (other than Liens created
pursuant to the Security Documents), all such Investments.

 

(c) Absence of Restrictive Agreements. None of the Restricted Subsidiaries of
MCC is, on the date of this Agreement, subject to any indenture, agreement,
instrument or other arrangement of the type described in the second paragraph of
Section 5.07 other than the Newspaper Entities under the 2003 Senior
Subordinated Notes.

 

SECTION 3.16. Title to Assets. MCC and each of its Restricted Subsidiaries owns
and has on the date hereof, and will own and have on the Effective Date, good
and marketable title (subject only to Liens permitted by Section 6.02) to the
Properties shown to be owned in the most recent financial statements referred to
in Section 3.03 (other than Properties disposed of in the ordinary course of
business or otherwise permitted to be disposed of pursuant to Section 6.01). MCC
and each of its Restricted Subsidiaries owns and has on the date hereof, and
will own and have on the Effective Date, good and marketable title to, and
enjoys on the date hereof, and will enjoy on the Effective Date, peaceful and
undisturbed possession of, all Properties (subject only to Liens permitted by
Section 6.02) that are necessary for the operation and conduct of its
businesses.

 

Credit Agreement

 

51



--------------------------------------------------------------------------------

SECTION 3.17. True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of MCC
and its Subsidiaries to the Administrative Agent or any Lender in connection
with the negotiation, preparation or delivery of this Agreement, the other Basic
Documents and the Information Memorandum or included herein or therein or
delivered pursuant hereto or thereto, when taken as a whole, do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading. All written information furnished after
the date hereof by MCC and its Subsidiaries to the Administrative Agent and the
Lenders in connection with this Agreement and the other Basic Documents and the
transactions contemplated hereby and thereby will be true, complete and accurate
in every material respect, or (in the case of projections) based on reasonable
estimates, on the date as of which such information is stated or certified.
There is no fact known to the Borrower that could reasonably be expected to have
a Material Adverse Effect that has not been disclosed herein, in the other Basic
Documents or in a report, financial statement, exhibit, schedule, disclosure
letter or other writing furnished to the Lenders for use in connection with the
transactions contemplated hereby or thereby.

 

SECTION 3.18. Certain Material Agreements. The Borrower has heretofore delivered
to the Administrative Agent a complete and correct copy of the Tax Consolidation
Agreements (including any modifications or supplements thereto) as in effect on
the date hereof.

 

SECTION 3.19. Real Property. Set forth on Schedule VI (Part 1) is a list, as of
the Effective Date, of all of the real property interests held by MCC and its
Restricted Subsidiaries (excluding outdoor advertising sites relating to outdoor
advertising activities), indicating in each case whether the respective property
is owned or leased, the identity of the owner or lessee and the location of the
respective property, provided that such Schedule VI (Part 1) may exclude real
property interests whose fair market value, in the aggregate as to MCC and all
of its Restricted Subsidiaries, does not exceed $1,000,000.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01. Effective Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans hereunder shall not become effective
until the date on which the Administrative Agent shall have received each of the
following documents, each of which shall be satisfactory to the Administrative
Agent (and to the extent specified below, to each Lender) in form and substance
(or such condition shall have been waived in accordance with Section 9.02):

 

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the

 

Credit Agreement

 

52



--------------------------------------------------------------------------------

Administrative Agent (which may include telecopy transmission of a signed
signature page to this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b) Opinion of Counsel to the Borrower. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Hull, Towill, Norman, Barrett & Salley, P.C., counsel for the Borrower,
substantially in the form of Exhibit D, and covering such other matters relating
to the Borrower, this Agreement or the Transactions as the Required Lenders
shall reasonably request (and the Borrower hereby instructs such counsel to
deliver such opinion to the Lenders and the Administrative Agent).

 

(c) Opinion of Special Counsel to JPMCB. An opinion, dated the Effective Date,
of Milbank, Tweed, Hadley & McCloy LLP special counsel to JPMCB, substantially
in the form of Exhibit E (and JPMCB hereby instructs such counsel to deliver
such opinion to the Lenders).

 

(d) Organizational Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Obligor, and of the respective
managing members thereof (if applicable), the authorization of the Transactions
and any other legal matters relating to the Obligors and any such managing
member, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(e) Officer’s Certificate. A certificate, dated the Effective Date and signed by
a senior officer of the Borrower, confirming compliance with the conditions set
forth in the first sentence of Section 4.02.

 

(f) Security and Guarantee Agreement. The Security and Guarantee Agreement, duly
executed and delivered by the Borrower, the Guarantors and the Administrative
Agent, together with the certificates and other securities and instruments, if
any, identified in Annex 1 thereto that are to be delivered on the Effective
Date, in each case endorsed in blank or accompanied by undated powers executed
in blank. In addition, the Borrower and each Guarantor shall have taken such
other action as the Administrative Agent shall have requested in order to
perfect the security interests created pursuant to the Security and Guarantee
Agreement.

 

(g) Pledge Agreement. The Pledge Agreement, duly executed and delivered by
Holdings and the Administrative Agent, together with the certificates, if any,
identified in Section 3(a) thereof, in each case accompanied by undated powers
executed in blank. In addition, Holdings shall have taken such other action as
the Administrative Agent shall have requested in order to perfect the security
interests created pursuant to the Pledge Agreement.

 

Credit Agreement

 

53



--------------------------------------------------------------------------------

(h) Mortgages. Mortgages in form and substance satisfactory to the
Administrative Agent and duly executed and delivered by the respective Obligors
party thereto.

 

(i) Evidence of Repayment of Loans under Existing Credit Agreement. The Borrower
shall have repaid in full the principal of and interest on all of the “Loans”
outstanding under the Existing Credit Agreement and all other amounts owing by
the Company thereunder and all commitments under the Existing Credit Agreement
shall have been terminated.

 

(j) Other Documents. Such other documents as the Administrative Agent or any
Lender or special counsel to JPMCB may reasonably request.

 

Notwithstanding the foregoing, the effectiveness of this Agreement and of the
obligation of each Lender to make its initial Loan hereunder is also subject to
the payment by MCC and the Borrower of such fees as MCC and the Borrower shall
have agreed to pay to any Lender or the Administrative Agent in connection
herewith, including the reasonable fees and expenses of Milbank, Tweed, Hadley &
McCloy LLP, special counsel to JPMCB, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the Loans hereunder (to the extent that statements for such fees
and expenses have been delivered to MCC and the Borrower).

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) on or prior to 3:00 p.m., New York City time, on
December 14, 2005 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan
to the Borrower upon the occasion of each borrowing hereunder (including the
initial borrowing) is subject to the further conditions precedent that, both
immediately prior to the making of such Loan and also after giving effect
thereto and to the intended use thereof:

 

(a) no Default shall have occurred and be continuing; and

 

(b) the representations and warranties made by MCC and the Borrower in
Section 3, and by each Obligor in each of the other Loan Documents, shall be
true and complete on and as of the date of the making of such Loan with the same
force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

Each notice of borrowing by the Borrower hereunder shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of such notice and,

 

Credit Agreement

 

54



--------------------------------------------------------------------------------

unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such borrowing, as of the date of such borrowing).

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, MCC
covenants and agrees (and, to the extent applicable to the Borrower and its
Subsidiaries, the Borrower covenants and agrees) with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. MCC and the Borrower
shall deliver to each of the Lenders:

 

(a) as soon as available and in any event within 60 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of MCC,
consolidated statements of income, retained earnings and cash flows of MCC and
its Restricted Subsidiaries (and, separately stated, for the Borrower and its
Subsidiaries) for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheet of MCC and its Restricted Subsidiaries (and, separately stated, of
the Borrower and its Subsidiaries) as at the end of such period, setting forth
in each case in comparative form the corresponding consolidated figures for MCC
or the Borrower, as applicable, for the corresponding period in the preceding
fiscal year (except that, in the case of balance sheets, such comparison shall
be to the last day of the prior fiscal year), accompanied by a certificate of a
senior financial officer of MCC or the Borrower, as applicable, which
certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of MCC
and its Restricted Subsidiaries (or of the Borrower and its Subsidiaries), in
each case in accordance with generally accepted accounting principles,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments);

 

(b) as soon as available and in any event within 106 days after the end of each
fiscal year of MCC, consolidated statements of income, retained earnings and
cash flows of MCC and its Restricted Subsidiaries (and, separately stated, of
the Borrower and its Subsidiaries) for such fiscal year and the related
consolidated balance sheet of MCC and its Restricted Subsidiaries (and,
separately stated, of the Borrower and its Subsidiaries) as at the end of such
fiscal year, setting forth in each case in comparative form the corresponding
consolidated figures for MCC or the Borrower, as applicable, for the preceding
fiscal year, and accompanied in each case by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of MCC and its
Restricted Subsidiaries (or of

 

Credit Agreement

 

55



--------------------------------------------------------------------------------

the Borrower and its Subsidiaries) as at the end of, and for, such fiscal year
in accordance with generally accepted accounting principles consistently
applied, as at the end of, and for, such fiscal year;

 

(c) promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, which MCC or any of its
Subsidiaries shall have filed with the Securities and Exchange Commission (or
any governmental agency substituted therefor) or any national securities
exchange and supplied to the holders of any 2003 Senior Subordinated Notes or
any other Permitted Indebtedness;

 

(d) promptly upon the mailing thereof to the shareholders or members of MCC
generally, copies of all financial statements, reports and proxy statements so
mailed;

 

(e) promptly (but in any event within five Business Days) following the
occurrence thereof, notice of any voluntary or involuntary bankruptcy proceeding
filed by or against Shivers or Holdings;

 

(f) promptly (but in any event within five Business Days) after any senior
officer of MCC or the Borrower knows or has reason to believe that any Default
has occurred, a notice of such Default describing the same in reasonable detail
and, together with such notice or as soon thereafter as possible, a description
of the action that MCC or the Borrower has taken or proposes to take with
respect thereto; and

 

(g) from time to time such other information regarding the financial condition,
operations, business or prospects of MCC or any of its Subsidiaries (including,
without limitation, any Plan or Multiemployer Plan and any reports or other
information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.

 

MCC and the Borrower will, respectively, furnish to each Lender, at the time it
furnishes each set of financial statements pursuant to paragraph (a) or (b)
above, a certificate of a senior financial officer of each of MCC and the
Borrower

 

(i) to the effect that no Default has occurred and is continuing (or, if any
Default has occurred and is continuing, describing the same in reasonable detail
and describing the action that MCC or the Borrower, as applicable, has taken or
proposes to take with respect thereto) and

 

(ii) setting forth in reasonable detail (x) the computations necessary to
determine whether MCC or the Borrower, as applicable, is in compliance with
Sections 2.08(b)(i), 6.02, 6.03, 6.04, 6.05 and 6.06 as of the end of the
respective quarterly fiscal period or fiscal year and (y) a reconciliation to
the adjustments necessary to take into account the effect of any acquisition or
Disposition during the four quarterly fiscal periods ending

 

Credit Agreement

 

56



--------------------------------------------------------------------------------

with the date of such financial statements as contemplated in the definitions of
“Cash Flow” and “Interest Expense” in Section 1.01,

 

such certificate to include an itemization of the Net Proceeds of any
Disposition received during the relevant reporting period by MCC and its
Subsidiaries.

 

SECTION 5.02. Notices of Material Events. MCC and the Borrower will,
respectively, furnish to the Administrative Agent and each Lender prompt written
notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting MCC or the
Borrower or any of their Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of MCC and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

 

(d) the assertion of any Environmental Claim by any Person against, or with
respect to the activities of, MCC or any of its Subsidiaries and any alleged
violation of or non-compliance with any Environmental Laws or any permits,
licenses or authorizations, other than any Environmental Claim or alleged
violation that, if adversely determined, would not (either individually or in
the aggregate) have a Material Adverse Effect; and

 

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a senior financial officer of MCC and the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

SECTION 5.03. Existence, Etc. MCC will, and will cause each of its Restricted
Subsidiaries to:

 

(a) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises, provided that nothing in this Section shall
prohibit any transaction expressly permitted under Section 6.01, or prohibit the
conversion of a Restricted Subsidiary from a corporation or partnership into a
limited liability company, so long as, after giving effect to such conversion,
such Restricted Subsidiary shall have executed and delivered such instruments,
and delivered such proof of corporate or other

 

Credit Agreement

 

57



--------------------------------------------------------------------------------

action and opinions of counsel, as the Administrative Agent shall deem
appropriate to confirm the obligations of such Restricted Subsidiary under the
Security Documents;

 

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of governmental or regulatory authorities if failure to comply with such
requirements could have a Material Adverse Effect;

 

(c) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained in
accordance with GAAP;

 

(d) maintain all of its Properties used or useful in its business in good
working order and condition, ordinary wear and tear excepted;

 

(e) keep adequate records and books of account, in which complete entries will
be made in accordance with generally accepted accounting principles consistently
applied;

 

(f) permit representatives of any Lender or the Administrative Agent, during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect any of its Properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be); and

 

(g) not commingle its funds with those of Shivers or any other Subsidiary of
Shivers (other than MCC and its Restricted Subsidiaries), or use its funds other
than in the business conducted by MCC and its Restricted Subsidiaries.

 

SECTION 5.04. Insurance. MCC will, and will cause each of its Restricted
Subsidiaries to, keep insured by financially sound and reputable insurers all
Property of a character usually insured by corporations engaged in the same or
similar business similarly situated against loss or damage of the kinds and in
the amounts customarily insured against by such corporations and carry such
other insurance as is usually carried by such corporations, provided that in any
event, MCC shall be permitted to maintain deductibles (including through
self-insurance), and maintain insurance through insurers not meeting the
standards described above, in an aggregate amount up to but not exceeding
$10,000,000 with respect to any category of insurance.

 

SECTION 5.05. Interest Rate Protection Agreements. If on the last day of any
quarterly fiscal period, the Cash Flow Ratio shall be greater than 4.00 to 1,
MCC or the Borrower will, within 90 days after the date upon which the financial
statements for such quarterly fiscal period are required to be delivered
pursuant to Section 5.01, enter into, and thereafter maintain in

 

Credit Agreement

 

58



--------------------------------------------------------------------------------

full force and effect, one or more Interest Rate Protection Agreements with one
or more of the Lenders or their affiliates (and/or with a bank or other
financial institution having capital, surplus and undivided profits of at least
$500,000,000), that effectively enables MCC (in a manner satisfactory to the
Required Lenders) to protect itself, for the two-year period commencing on the
date such arrangements are entered into, against adverse fluctuations in the
three-month London interbank offered rates as to a notional principal amount
which, together with that portion of the aggregate outstanding principal amount
of Indebtedness of MCC and its Restricted Subsidiaries bearing a fixed rate of
interest and any existing Interest Rate Protection Agreements or other
arrangements, shall in the aggregate be at least equal to 40% of the aggregate
outstanding principal amount of the Indebtedness of MCC and its Restricted
Subsidiaries.

 

SECTION 5.06. Use of Proceeds. The Borrower will use the proceeds of (i) the
Tranche A Term Loans hereunder to refinance the “Tranche A Term Loans” and the
“Tranche C Term Loans” outstanding under the Existing Credit Agreement and other
general corporate purposes of the Borrower and (ii) the Revolving Credit Loans
hereunder to refinance the “Revolving Credit Loans”, the “Tranche A Term Loans”
and the “Tranche C Term Loans” outstanding under the Existing Credit Agreement,
finance working capital and other general corporate purposes of MCC and its
Subsidiaries and to pay for fees and expenses in connection therewith; provided
that neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any of the proceeds of any Loans hereunder.

 

SECTION 5.07. Certain Obligations Respecting Restricted Subsidiaries. MCC will,
and will cause each of its Restricted Subsidiaries to, take such action from
time to time as shall be necessary to ensure that MCC and each of its Restricted
Subsidiaries at all times own (subject only to the Lien of the Security and
Guarantee Agreement) at least the same percentage of the outstanding equity
interests (including stock) of each of its Restricted Subsidiaries as is owned
on the date hereof. Without limiting the generality of the foregoing, none MCC
nor any of its Restricted Subsidiaries shall sell, transfer or otherwise dispose
of any equity interests in any Restricted Subsidiary owned by them, nor permit
any Restricted Subsidiary to issue any equity interests of any class whatsoever
to any Person (other than to MCC or another Restricted Subsidiary). In the event
that any such additional equity interests shall be issued by any Restricted
Subsidiary, or any other Subsidiary of MCC holding any equity interests in any
Restricted Subsidiary, the Borrower agrees forthwith to deliver (or cause to be
delivered) to the Administrative Agent pursuant to the Security and Guarantee
Agreement the certificates, if any, evidencing such equity interests,
accompanied by undated powers executed in blank and shall take such other action
as the Administrative Agent shall request to perfect the security interest
created therein pursuant to the Security and Guarantee Agreement.

 

MCC will not permit any of its Restricted Subsidiaries to enter into, after the
date of this Agreement, any indenture, agreement, instrument or other
arrangement that, directly or indirectly, prohibits or restrains, or has the
effect of prohibiting or restraining, or imposes materially adverse conditions
upon, the incurrence or payment of Indebtedness, the granting of Liens (other
than Liens on Excluded Property), the declaration or payment of dividends, the

 

Credit Agreement

 

59



--------------------------------------------------------------------------------

making of loans, advances or Investments or the sale, assignment, transfer or
other disposition of Property (other than customary restrictions on the
assignability of contracts).

 

Nothing in this Section shall be deemed to prohibit a Disposition of any
Subsidiary to the extent that such Disposition is permitted under Section 6.01.

 

SECTION 5.08. Further Assurances. MCC will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement.

 

Without limiting the generality of the foregoing, MCC will take such action, and
will cause each of its Restricted Subsidiaries to take such action, from time to
time as shall be necessary to ensure that each Restricted Subsidiary of MCC
(other than the Borrower, any Subsidiary organized in any jurisdiction outside
of the United States of America or any Subsidiary that, as of the Effective
Date, is not a Wholly Owned Subsidiary) is a “Subsidiary Guarantor” under the
Security and Guarantee Agreement. Accordingly, in the event that any new
Restricted Subsidiary meeting such conditions is formed or acquired by MCC after
the date hereof, MCC will cause such Restricted Subsidiary to become a
“Subsidiary Guarantor” and a “Securing Party” under the Security and Guarantee
Agreement pursuant to an instrument of assumption in form and substance
satisfactory to the Administrative Agent, and to deliver such proof of corporate
action, incumbency of officers, opinions of counsel and other documents as is
consistent with those delivered by each Obligor pursuant to Section 4.01 hereof
upon the Effective Date or as the Administrative Agent shall have requested (and
the Borrower hereby instructs such counsel to deliver such opinions to the
Lenders and the Administrative Agent).

 

In addition, without limiting the generality of the foregoing, the Borrower
will, and will cause each of the other Obligors to, take such action from time
to time (including filing appropriate Uniform Commercial Code financing
statements and executing and delivering such assignments, security agreements
and other instruments) as shall be reasonably requested by the Administrative
Agent to create, in favor of the Administrative Agent for the benefit of the
Lenders (and any affiliate thereof that is a party to any Interest Rate
Protection Agreement entered into with the Borrower), perfected security
interests and Liens in substantially all of the property of the Obligors as
collateral security for its obligations hereunder and under the Security
Documents; provided that any such security interest or Lien shall be subject to
the relevant requirements of the Security Documents.

 

If any Obligor shall acquire any real property interest outside of the State of
Florida, including improvements, after the Effective Date having a fair market
value of $3,000,000 or more (or shall make improvements upon any existing real
property interest outside of the State of Florida resulting in the fair market
value of such interest together with such improvements being equal to $3,000,000
or more), then (subject, in the case of any such interest that is a leasehold
interest, to the delivery by the relevant landlords of any required landlord
consent and memoranda of lease for recording in the appropriate county land
office) it will (or, as applicable, will cause the respective Obligor holding
such real property interest to) execute

 

Credit Agreement

 

60



--------------------------------------------------------------------------------

and deliver in favor of the Administrative Agent a mortgage, deed of trust or
deed to secure debt (as appropriate for the jurisdiction in which such
respective real property is situated) pursuant to which such Obligor will create
a Lien upon such real property interest (and improvements) in favor of the
Administrative Agent for the benefit of the Lenders (and any affiliate thereof
that is a party to any Interest Rate Protection Agreement entered into with the
Borrower) as collateral security for the obligations of the Obligors hereunder
and under the Security Documents, and will deliver (or, or in case of landlords’
consents, will use its best efforts to cause the relevant landlords to deliver)
such opinions of counsel, landlords’ consents, and title insurance policies as
the Administrative Agent shall reasonably request in connection therewith.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, MCC
covenants and agrees (and, to the extent applicable to the Borrower and its
Subsidiaries, the Borrower covenants and agrees) with the Lenders that:

 

SECTION 6.01. Prohibition of Fundamental Changes.

 

(a) Mergers and Acquisitions. MCC will not, nor will it permit any of its
Restricted Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). MCC will not, nor will it permit any of
its Restricted Subsidiaries to, acquire any business or Property from, or
capital stock of, or be a party to any acquisition of, any Person except for
purchases of inventory and other Property to be sold or used in the ordinary
course of business, Investments permitted under Section 6.04(e) and Capital
Expenditures permitted hereunder.

 

(b) Dispositions. MCC will not, nor will it permit any of its Restricted
Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or a substantial part of the
business or Property of MCC and its Restricted Subsidiaries on a consolidated
basis, whether now owned or hereafter acquired and MCC will not permit any of
the Newspaper Entities to convey, sell, lease, transfer or otherwise dispose of,
in one transaction or a series of transactions, all or a substantial part of the
business or Property of the Newspaper Entities on a consolidated basis, whether
now owned or hereafter acquired.

 

(c) Certain Exceptions. Notwithstanding the foregoing provisions of this
Section:

 

(i) any Restricted Subsidiary may elect to convert from a corporation or
partnership into a limited liability company and any Restricted Subsidiary
(other than any Acquisition Subsidiary at the time obligated in respect of any
Indebtedness permitted under Section 6.03(h)) may be merged or consolidated with
or into (x) the Borrower if the Borrower shall be the continuing or surviving
corporation or (y) MCC or any other

 

Credit Agreement

 

61



--------------------------------------------------------------------------------

Restricted Subsidiary, provided, however, that a Newspaper Entity may not be
merged or consolidated with or into MCC or a Restricted Subsidiary unless the
surviving entity is a Newspaper Entity;

 

(ii) any Restricted Subsidiary (other than a Newspaper Entity) may sell, lease,
transfer or otherwise dispose of any or all of its Property (upon voluntary
liquidation or otherwise), provided that any such sale, lease, transfer or other
disposition to an Affiliate shall satisfy the requirements of Section 6.09, it
being understood that any such sale, lease, transfer or other disposition to an
Affiliate of real property that satisfies the requirements of clause (vii)
below, shall be deemed to satisfy the requirements of Section 6.09;

 

(iii) any Newspaper Entity (other than any Acquisition Subsidiary obligated at
the time in respect of any Indebtedness permitted under Section 6.03(h)) may
sell, lease, transfer or otherwise dispose of any or all of its Property (upon
voluntary liquidation or otherwise) to any other Newspaper Entity (other than to
any Acquisition Subsidiary obligated at the time in respect of any Indebtedness
permitted under Section 6.03(h));

 

(iv) MCC or any of its Restricted Subsidiaries may (whether by way of purchase
of assets or stock, by merger or consolidation or otherwise) make any
acquisition of a business, and the related assets, of any other Person (i.e. any
Person other than MCC or any of its Restricted Subsidiaries), provided that:

 

(w) if MCC is a party to such transaction, MCC shall be the continuing or
surviving entity or the continuing or surviving entity shall have assumed all of
the obligations of MCC hereunder pursuant to an instrument in form and substance
satisfactory to the Administrative Agent and shall have delivered such proof of
corporate action, incumbency of officers, opinions of counsel and other
documents as is consistent with those delivered by MCC pursuant to Section 4.01
upon the Effective Date or as the Administrative Agent shall have requested;

 

(x) (A) no later than five Business Days prior to the consummation of such
acquisition, the Borrower shall have delivered to the Administrative Agent
drafts or executed counterparts of the respective agreements or instruments
pursuant to which such acquisition is to be consummated (together with any
related management, non-compete, employment, option or other material agreements
and any lease or other agreement entered into with any Affiliate of the seller)
and any schedules or other material ancillary documents to be executed or
delivered in connection therewith as are sufficient to demonstrate compliance by
with the requirements of this Section 6.01(c)(iv) and (B) promptly following
request therefor, the Borrower shall deliver copies of such other information or
documents relating to such acquisition as any Lender or Lenders (through the
Administrative Agent) shall have reasonably requested; the agreements,
instruments and other documents referred to above shall provide that

 

Credit Agreement

 

62



--------------------------------------------------------------------------------

(I) neither MCC nor any of its Restricted Subsidiaries shall, in connection with
such acquisition, assume any (1) Indebtedness of the seller or sellers (except
Indebtedness that is permitted under Section 6.03(h)) or (2) other obligations
of the seller or sellers (except for obligations incurred in the ordinary course
of business in operating the Property so acquired and reasonably necessary or
desirable to the continued operation of such Property) and

 

(II) all Property to be acquired in connection with such acquisition shall be
acquired free and clear of any and all Liens (except for Liens that are
permitted by Section 6.02);

 

(y) in connection with such acquisition, MCC or the relevant Restricted
Subsidiary shall have undertaken environmental surveys and assessments prepared
by a firm of licensed engineers (familiar with the identification of toxic and
hazardous substances) and shall have delivered copies thereof to the
Administrative Agent no later than five Business Days prior to the consummation
of such acquisition; such surveys and assessments shall be in form and substance
satisfactory to the Administrative Agent and the Required Lenders and shall have
results satisfactory to the Administrative Agent and the Required Lenders,
provided that neither the Administrative Agent nor any Lender shall have any
responsibility to MCC or any Subsidiary or any other Person arising out of or
relating to the scope or results of such environmental due diligence; and

 

(z) no later than five Business Days prior to the consummation of such
acquisition, the Borrower shall furnish to the Lenders (1) projected pro forma
consolidated balance sheets, income statements and cash flow statements
(including a statement of sources and uses of funds for such acquisition
showing, among other things, the source of financing for such acquisition) of
MCC and its Restricted Subsidiaries after giving effect to such acquisition for
the period commencing on the date of such acquisition and ending one year after
the latest Principal Payment Date and (2) a certificate of a senior officer
showing calculations in reasonable detail demonstrating that, after giving
effect to such acquisition on a pro forma basis (as if such acquisition had been
consummated at the beginning of the relevant periods), MCC will be in compliance
with the provisions of Section 6.06,

 

provided that (X) no acquisition may be made under this clause (iv) unless at
the time thereof, and after giving effect thereto, no Default shall have
occurred and shall be continuing, (Y) if the aggregate consideration paid in
connection with any such acquisition is less than $35,000,000, MCC shall not be
required to deliver the pro forma projected financial statements referred to in
subclause (z)(1) above and (Z) if the aggregate consideration paid in connection
with any such acquisition is less than

 

Credit Agreement

 

63



--------------------------------------------------------------------------------

$10,000,000, the Borrower shall not be required to deliver the agreements,
environmental surveys and pro forma calculations otherwise required by the
foregoing clauses (x), (y) and (z) until the date upon which the financial
statements for the quarterly fiscal period in which such acquisition occurred
are required to be delivered under Section 5.01 (except that if the aggregate
consideration paid in connection with such acquisition is less than $1,000,000,
the Borrower shall not be required to deliver such agreements, environmental
surveys and pro forma calculations unless requested by the Administrative
Agent);

 

(v) MCC may sell, transfer or otherwise dispose of any Excluded Property (or of
the equity interests in any Restricted Subsidiary whose only assets consist of
Excluded Property), provided that no later than five Business Days prior to the
consummation of such sale, transfer or disposition, MCC shall furnish to the
Lenders a certificate setting forth calculations in form and detail satisfactory
to the Administrative Agent demonstrating on a pro forma basis (as if such sale,
transfer or disposition had been consummated at the beginning of the relevant
periods), that MCC would have been in compliance with the provisions of
Section 6.06;

 

(vi) the Newspaper Entities may sell, transfer or otherwise dispose of Property
(including by way of an exchange of Property owned by such Newspaper Entity for
Property owned by any other Person), so long as (a) the aggregate amount of
Asset Cash Flow attributable to such assets or equity interests being sold,
transferred, disposed or exchanged during any single fiscal year shall not
exceed $7,500,000, or during the period commencing on the Effective Date through
the term of this Agreement shall not exceed $20,000,000, (b) at the time
thereof, and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (c) no later than five Business Days prior to
the consummation of such transaction, MCC shall furnish to the Lenders a
certificate of a senior officer showing calculations in reasonable detail
demonstrating that, after giving effect to such transaction on a pro forma basis
(as if such acquisition had been consummated at the beginning of the relevant
periods), MCC will be in compliance with the provisions of Section 6.06 and
(d) to the extent any such exchange of property constitutes an “Asset Swap”
under and as defined in the indenture for the 2003 Senior Subordinated Notes,
the Borrower shall have delivered to the Administrative Agent a copy of any
fairness opinion delivered pursuant to such indenture; and

 

(vii) MCC and its Restricted Subsidiaries may sell, transfer or otherwise
dispose of real property owned by them (or of the equity interests in any
Restricted Subsidiary whose only assets consist of real property) for cash,
provided that

 

(v) no such sale, transfer or other disposition by a Newspaper Entity shall be
to a Restricted Subsidiary that is not a Newspaper Entity,

 

(w) any such sale, transfer or other disposition to an Affiliate shall provide
that concurrently with such transaction such Affiliate shall enter into a lease
agreement containing Acceptable Lease Terms and which is otherwise in

 

Credit Agreement

 

64



--------------------------------------------------------------------------------

form and substance satisfactory to the Administrative Agent pursuant to which
such real property shall be leased back to a Newspaper Entity,

 

(x) no later than five Business Days prior to the consummation of such sale,
transfer or disposition, MCC shall furnish to the Lenders a certificate setting
forth calculations in form and detail satisfactory to the Administrative Agent
demonstrating on a pro forma basis (as if such sale, transfer or disposition had
been consummated at the beginning of the relevant periods), that (A) MCC would
have been in compliance with the provisions of Sections 6.06(b) and 6.06(c) and
(B) MCC would have been in compliance with the provisions of Section 6.06(a) as
if such Section required a Cash Flow Ratio of 0.75 lower than the respective
Cash Flow Ratio specified for the relevant periods in said Section,

 

(y) the aggregate amount of Capital Lease Obligations that such lease agreement
gives rise to, together with the aggregate amount of Capital Lease Obligations
incurred pursuant to this clause (vii) and Section 6.05(f) in all prior lease
transactions during the period commencing on the Effective Date through the term
of this Agreement, shall not exceed $25,000,000, and

 

(z) the aggregate fair market value of the real property sold, transferred or
otherwise disposed of pursuant to this clause (vii), together with the aggregate
fair market value of the real property transferred pursuant to Section 6.05(f)
during the period commencing on the Effective Date through the term of this
Agreement, shall not exceed $100,000,000;

 

(viii) MCC and its Restricted Subsidiaries may sell, transfer or otherwise
dispose of assets relating to its outdoor advertising business; provided that,

 

(y) both immediately prior to such Disposition and, after giving effect thereto,
no Default shall have occurred and be continuing; and

 

(z) such Disposition is an exchange, with another Person not an Affiliate of MCC
or a Restricted Subsidiary of MCC, of such assets for assets of like kind owned
by such Person of equal or greater value, as determined in good faith by the
Board of Directors of such Restricted Company, provided that the Borrower shall
have furnished to the Administrative Agent, promptly following request therefor,
copies of such information or documents relating to such disposition as the
Agent shall have reasonably requested.

 

Credit Agreement

 

65



--------------------------------------------------------------------------------

SECTION 6.02. Limitation on Liens. MCC will not, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its Property, whether now owned or hereafter acquired, except:

 

(a) Liens created pursuant to the Security Documents;

 

(b) Liens in existence on the date hereof and listed in Part B of Schedule II
hereto;

 

(c) Liens imposed by any governmental authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if, adequate reserves with respect thereto are
maintained on the books of MCC or the affected Subsidiaries, as the case may be,
in accordance with GAAP;

 

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings and Liens securing judgments but only to the extent, for
an amount and for a period not resulting in an Event of Default under
paragraph (h) of Article VII;

 

(e) pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;

 

(f) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of Property or
minor imperfections in title thereto which, in the aggregate, will not result in
a Material Adverse Effect;

 

(h) in the case of sign locations of MCC and its Restricted Subsidiaries,
so-called amortization zoning and other restrictions imposed by state and local
authorities upon the use of such locations;

 

(i) Liens upon Property of any Acquisition Subsidiary securing Indebtedness
permitted under Section 6.03(h), each of which Liens either (A) existed on such
Property before the time such Acquisition Subsidiary was acquired and was not
created in anticipation thereof, or (B) was created solely for the purpose of
securing Indebtedness representing, or incurred to finance, refinance or refund,
the cost of acquiring such Acquisition Subsidiary, provided that no such Lien
shall extend to or cover any Property of MCC or any Restricted Subsidiary other
than such Acquisition Subsidiary;

 

Credit Agreement

 

66



--------------------------------------------------------------------------------

(j) Liens upon real and/or tangible personal Property acquired after the date
hereof (by purchase, construction or otherwise) by MCC or any of its Restricted
Subsidiaries and securing Indebtedness permitted under Section 6.03(h), each of
which Liens either (A) existed on such Property before the time of its
acquisition and was not created in anticipation thereof, or (B) was created
solely for the purpose of securing Indebtedness representing, or incurred to
finance, refinance or refund, the cost (including the cost of construction) of
such Property, provided that (x) no such Lien shall extend to or cover any
Property of MCC or such Restricted Subsidiary other than the Property so
acquired and improvements thereon and (y) the principal amount of Indebtedness
secured by any such Lien shall not at the date of incurrence thereof exceed the
fair market value (as determined in good faith by a senior financial officer of
MCC) of such Property at the time it was acquired (by purchase, construction or
otherwise);

 

(k) Liens arising in connection with Capital Lease Obligations permitted under
Section 6.03(l), so long as no such Lien applies to any Property other than the
Property subject to the respective lease agreement that gives rise to a Capital
Lease Obligation;

 

(l) Liens on the aircraft assets of MCC and its Subsidiaries securing
Indebtedness permitted under Section 6.03(m);

 

(m) additional Liens securing Indebtedness in an aggregate amount up to but not
exceeding $10,000,000;

 

(n) Liens on Excluded Property;

 

(o) Liens on any Property of a Restricted Subsidiary securing Intercompany
Indebtedness, so long as such Intercompany Indebtedness is evidenced by a
promissory note in form and substance satisfactory to the Administrative Agent
and such promissory note is pledged to the Administrative Agent pursuant to the
Security Documents; and

 

(p) any extension, renewal or replacement of the foregoing, provided, however,
that the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or Property (other than a substitution of like Property).

 

SECTION 6.03. Indebtedness. MCC will not, nor will it permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Indebtedness
except:

 

(a) Indebtedness to the Lenders hereunder;

 

(b) Indebtedness outstanding on the date hereof and listed in Part A of
Schedule II hereto;

 

(c) Intercompany Indebtedness;

 

Credit Agreement

 

67



--------------------------------------------------------------------------------

(d) Indebtedness in respect of the 2003 Senior Subordinated Notes in an
aggregate principal amount not exceeding $300,000,000;

 

(e) Permitted Indebtedness incurred by the Borrower in accordance with
Section 6.07(a)(A) in an aggregate principal amount such that the sum of the
aggregate amount of Incremental Term Loans incurred after the Effective Date,
the aggregate amount of increases in Revolving Credit Commitments pursuant to
Section 2.06(e), the aggregate amount of Permitted Indebtedness incurred in
accordance with Section 6.07(a)(A) and the aggregate amount of Indebtedness
incurred pursuant to Section 5(b) of the Pledge Agreement does not exceed
$350,000,000 or such higher amount to which the Required Lenders shall have
consented;

 

(f) Indebtedness incurred in accordance with Section 6.07(a)(B) up to an
aggregate principal amount during the period commencing on the Effective Date
through the term of this Agreement not exceeding $25,000,000;

 

(g) Indebtedness incurred in accordance with Section 6.07(a)(C);

 

(h) Indebtedness (including extensions, renewals and refinancings thereof) of an
Acquisition Subsidiary incurred in connection with an acquisition permitted
under Section 6.01(c)(iv), or an Investment permitted under Section 6.04(e), up
to but not exceeding $50,000,000 in aggregate principal amount at any one time
outstanding, so long as, if the aggregate principal amount of such Indebtedness
then outstanding is equal to or exceeds $5,000,000, the weighted average life to
maturity (determined in accordance with GAAP) of such Indebtedness at the time
the same is incurred or assumed (or, as applicable, at the time the same shall
be extended, renewed or refinanced) shall be longer than the remaining weighted
average life to maturity (so determined and, assuming that the Revolving Credit
Commitments hereunder are at all times fully utilized) of the Loans hereunder at
such time;

 

(i) Indebtedness of the Borrower or MCC consisting of a Guarantee of
Indebtedness permitted under the foregoing clause (h), so long as neither the
Borrower nor MCC becomes subject to any financial covenants or restrictive
covenants pursuant to or in connection with such Guarantee;

 

(j) in addition to any Indebtedness permitted under clause (i) above, any
Indebtedness of the type described in clause (f) of the definition of such term
in Section 1.01 up to but not exceeding $30,000,000 in the aggregate at any one
time outstanding;

 

(k) Indebtedness of the Borrower or MCC in an aggregate amount not exceeding
$20,000,000;

 

Credit Agreement

 

68



--------------------------------------------------------------------------------

(l) Indebtedness in respect of Capital Lease Obligations permitted to be
incurred under Sections 6.01(c)(vii) and 6.05(f); and

 

(m) additional Indebtedness of MCC or any Restricted Subsidiary to any Person
other than an Affiliate up to but not exceeding $25,000,000 in aggregate
principal amount at any one time outstanding, it being understood that, upon the
incurrence of any Indebtedness under this clause (m) secured by the aircraft
assets of MCC and its Subsidiaries, the Borrower shall prepay Revolving Credit
Loans in an amount equal to the net cash proceeds of such Indebtedness (which
prepayment shall be made without any required reduction in Revolving Credit
Commitments),

 

provided that the aggregate principal amount of Indebtedness under the foregoing
clauses (i), (j) and (m) shall not at any time exceed, in the aggregate,
$50,000,000.

 

SECTION 6.04. Investments. MCC will not, nor will it permit any of its
Restricted Subsidiaries to, make or permit to remain outstanding any Investments
except:

 

(a) Investments outstanding on the date hereof and identified in Part B of
Schedule IV hereto;

 

(b) Cash and Cash Equivalents;

 

(c) Investments by MCC and its Restricted Subsidiaries in Restricted
Subsidiaries;

 

(d) Interest Rate Protection Agreements; and

 

(e) additional Investments in an aggregate amount at any time not exceeding
$50,000,000, of which no more than $15,000,000 shall constitute Investments in
Affiliates, provided that no additional Investment may be made under this clause
(e) unless at the time thereof, and after giving effect thereto no Default shall
have occurred and shall be continuing (it being understood that any Investment
permitted under this clause (e) that would also constitute an acquisition under
Section 6.01(c)(iv) shall be subject to the provisions of said
Section 6.01(c)(iv)).

 

For purposes of clause (e) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (i) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (ii) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment; the amount of an
Investment shall not in any event be reduced by reason of any write-off of such
Investment nor increased by any increase in the amount of earnings retained in
the Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out.

 

Credit Agreement

 

69



--------------------------------------------------------------------------------

SECTION 6.05. Restricted Payments. MCC will not, nor will it permit any of its
Restricted Subsidiaries to, declare or make any Restricted Payment at any time,
except that, so long as at the time thereof and after giving effect thereto (and
to any concurrent incurrence of any Indebtedness) no Default or Event of Default
shall have occurred and be continuing:

 

(a) MCC may make Restricted Payments in cash (i) during any fiscal year, in an
aggregate amount up to but not exceeding $15,000,000 and (ii) during the period
commencing on the Effective Date through the term of this Agreement, in an
aggregate amount up to but not exceeding $60,000,000;

 

(b) MCC may make Restricted Payments at any time in an aggregate cumulative
amount during the period commencing on the Effective Date through the term of
this Agreement not in excess of the lesser of (i) the aggregate Equity
Contributions made in cash after the date hereof and prior to the date of the
latest such Restricted Payment and (ii) $60,000,000;

 

(c) MCC may at any time make Restricted Payments consisting of Excluded Property
(or of the equity interests in any Restricted Subsidiary whose only assets
consist of Excluded Property), provided that, in the case of any such Restricted
Payment consisting of the equity interests in any Restricted Subsidiary, no
later than five Business Days prior to such distribution, the Borrower shall
furnish to the Lenders a certificate setting forth calculations in form and
detail satisfactory to the Administrative Agent demonstrating on a pro forma
basis, as if such distribution had occurred at the beginning of the relevant
periods, that MCC would have been in compliance with the provisions of
Section 6.06;

 

(d) MCC may make payments to Holdings and Shivers pursuant to the Tax
Consolidation Agreements;

 

(e) MCC may make Restricted Payments to officers and other executive employees
of MCC and its Subsidiaries to the extent constituting Special Deferred
Compensation;

 

(f) MCC may make Restricted Payments consisting of the distribution of real
property owned by MCC or a Restricted Subsidiary (or of the equity interests in
any Restricted Subsidiary whose only assets consist of real property), provided
that

 

(w) concurrently with any such distribution, the Person acquiring such real
property shall enter into a lease agreement containing Acceptable Lease Terms
and which is otherwise in form and substance satisfactory to the Administrative
Agent pursuant to which such real property shall be leased back to MCC or a
Restricted Subsidiary,

 

Credit Agreement

 

70



--------------------------------------------------------------------------------

(x) no later than five Business Days prior to such distribution, MCC shall
furnish to the Lenders a certificate setting forth calculations in form and
detail satisfactory to the Administrative Agent demonstrating on a pro forma
basis (as if such distribution and equity contribution had occurred at the
beginning of the relevant periods), that (A) MCC would have been in compliance
with the provisions of Sections 6.06(b) and 6.06(c) and (B) MCC would have been
in compliance with the provisions of Section 6.06(a) as if such Section required
a Cash Flow Ratio of 0.75 lower than the respective Cash Flow Ratio specified
for the relevant periods in said Section,

 

(y) the aggregate amount of Capital Lease Obligations that such lease agreement
gives rise to, together with the aggregate amount of Capital Lease Obligations
incurred pursuant to this paragraph (f) and Section 6.01(c)(vii) in all prior
lease transactions during the period commencing on the Effective Date through
the term of this Agreement, shall not exceed $25,000,000, and

 

(z) the aggregate fair market value of the real property transferred pursuant to
this Section 6.05(f), together with the aggregate fair market value of the real
property sold, transferred or otherwise disposed of pursuant to
Section 6.01(c)(vii) during the period commencing on the Effective Date through
the term of this Agreement, shall not exceed $100,000,000;

 

(g) MCC may make Restricted Payments in respect of one or more employee
compensation plans (including “phantom stock” payments referred to in the
definition of the term “Restricted Payments” in Section 1.01) maintained for
employees of MCC and its Restricted Subsidiaries so long as the aggregate amount
of such Restricted Payments made in any single fiscal year shall not exceed
$1,500,000 and the aggregate amount of such Restricted Payments made during the
period commencing on the Effective Date through the term of this Agreement shall
not exceed $10,000,000; and

 

(h) MCC may make Restricted Payments in cash to Holdings on each date provided
for payment of interest in respect of Indebtedness incurred pursuant to
Section 5(b) of the Pledge Agreement in an aggregate amount up to but not
exceeding the amount of interest payable on such date.

 

Nothing herein shall be deemed to prohibit the payment of dividends or other
distributions in respect of equity by any Subsidiary of MCC to MCC or to any
Restricted Subsidiary of MCC.

 

Credit Agreement

 

71



--------------------------------------------------------------------------------

SECTION 6.06. Financial Covenants.

 

(a) Cash Flow Ratios. MCC will not permit the Cash Flow Ratio and the Senior
Cash Flow Ratio to exceed the following respective amounts at any time during
the following respective periods:

 

Period

--------------------------------------------------------------------------------

   Cash
Flow Ratio


--------------------------------------------------------------------------------

   Senior Cash
Flow Ratio


--------------------------------------------------------------------------------

From the Effective Date through June 30, 2007

   6.00 to 1    4.00 to 1

At all times after June 30, 2007

   5.50 to 1    3.50 to 1

 

(b) Fixed Charge Coverage Ratio. MCC will not permit the Fixed Charge Coverage
Ratio to be less than 1.05 to 1 at any time.

 

(c) Interest Coverage Ratio. MCC will not permit the Interest Coverage Ratio to
be less than the following respective amounts at any time during the following
respective periods:

 

Period

--------------------------------------------------------------------------------

   Interest
Coverage
Ratio


--------------------------------------------------------------------------------

From the Effective Date through June 30, 2007

   2.25 to 1

At all times after June 30, 2007

   2.50 to 1

 

SECTION 6.07. Permitted Indebtedness.

 

(a) Issuance. At any time after the date of this Agreement, the Borrower may
issue or incur Indebtedness as follows:

 

(A) subject to Section 6.03(e), MCC, the Borrower or Morris Finance may incur
additional unsecured Indebtedness in one or more public offerings or private
placements of notes

 

(i) for which MCC, the Borrower or Morris Finance, as applicable, is directly
and primarily liable,

 

(ii) that is issued pursuant to documentation containing terms (including,
without limitation, interest, amortization, mandatory prepayments, covenants and
events of default) in form and substance satisfactory to the Required Lenders,

 

Credit Agreement

 

72



--------------------------------------------------------------------------------

provided that such Indebtedness shall in any event (x) have a final maturity
date that shall not be earlier than the date six months after the latest
Principal Payment Date (scheduled as of the date of incurrence of such
Indebtedness) hereunder, (y) not provide for amortization prior to such final
maturity date and (z) not provide for Guarantees from any Subsidiary other than
a Subsidiary Guarantor under the Security and Guarantee Agreement,

 

(iii) so long as at the time of issuance of such Indebtedness and after giving
effect thereto and to the application of the proceeds thereof, MCC shall be in
compliance with Section 6.06 (the determination of such ratios to be calculated
on a pro forma basis as if such Indebtedness were incurred, and the proceeds
thereof were so applied, in each case, at the beginning of such period, and the
Administrative Agent shall have received a certificate of a senior officer to
such effect setting forth in reasonable detail the computations necessary to
determine such compliance) and

 

(iv) so long as immediately prior thereto and after giving effect to the
incurrence thereof, no Default shall have occurred and be continuing, and the
Administrative Agent shall have received a certificate of a senior officer to
such effect;

 

(B) MCC may incur additional unsecured Indebtedness by borrowing funds from
Shivers or a Subsidiary of Shivers so long as

 

(i) such Indebtedness is issued pursuant to documentation containing terms
(including, without limitation, interest, amortization, mandatory prepayments,
covenants and events of default) in form and substance satisfactory to the
Administrative Agent, provided that such Indebtedness shall in any event
(x) have a final maturity date that shall not be earlier than the date six
months after the latest Principal Payment Date (scheduled as of the date of
incurrence of such Indebtedness) hereunder, (y) not provide for amortization
prior to such final maturity date and (z) not provide for Guarantees from any
Restricted Subsidiary,

 

(ii) at the time of issuance of such Indebtedness and after giving effect
thereto and to the application of the proceeds thereof, MCC shall be in
compliance with Section 6.06 (the determination of such ratios to be calculated
on a pro forma basis as if such Indebtedness were incurred, and the proceeds
thereof were so applied, in each case, at the beginning of such period, and the
Administrative Agent shall have received a certificate of a senior officer to
such effect setting forth in reasonable detail the computations necessary to
determine such compliance) and

 

Credit Agreement

 

73



--------------------------------------------------------------------------------

(iii) immediately prior thereto and after giving effect to the incurrence
thereof, no Default shall have occurred and be continuing, and the
Administrative Agent shall have received a certificate of a senior officer to
such effect; and

 

(C) MCC, the Borrower or Morris Finance may incur additional unsecured
subordinated Indebtedness in one or more public offerings or private placements
of notes

 

(i) for which MCC, the Borrower or Morris Finance is directly and primarily
liable,

 

(ii) that is issued pursuant to documentation containing terms (including,
without limitation, interest, amortization, mandatory prepayments, covenants and
events of default) in form and substance satisfactory to the Required Lenders,
provided that such Indebtedness shall in any event (x) have a final maturity
date that shall not be earlier than the date six months after the latest
Principal Payment Date (scheduled as of the date of incurrence of such
Indebtedness) hereunder, (y) not provide for amortization prior to such final
maturity date and (z) not provide for Guarantees from any Subsidiary other than
a Subsidiary Guarantor under the Security and Guarantee Agreement (it being
understood that any unsecured subordinated Indebtedness having mandatory
prepayments, covenants and events of default substantially the same as the 2003
Senior Subordinated Notes, and meeting the requirements set forth in the
foregoing clauses (x), (y) and (z), shall be deemed to be satisfactory to the
Lenders for purposes of this clause (ii)),

 

(iii) so long as at the time of issuance of such Indebtedness and after giving
effect thereto and to the application of the proceeds thereof, MCC shall be in
compliance with Section 6.06 (the determination of such ratios to be calculated
on a pro forma basis as if such Indebtedness were incurred, and the proceeds
thereof were so applied, in each case, at the beginning of such period, and the
Administrative Agent shall have received a certificate of a senior officer to
such effect setting forth in reasonable detail the computations necessary to
determine such compliance) and

 

(iv) so long as immediately prior thereto and after giving effect to the
incurrence thereof, no Default shall have occurred and be continuing, and the
Administrative Agent shall have received a certificate of a senior officer to
such effect.

 

(b) Redemption, Etc. Following the issuance thereof, MCC will not, nor will it
permit any of its Subsidiaries to, purchase, redeem, retire or otherwise acquire
for value, or set apart any money for a sinking, defeasance or other analogous
fund for the purchase, redemption, retirement or other acquisition of, or make
any voluntary payment or prepayment of the principal of or interest on, or any
other amount owing in respect of, any Permitted Indebtedness, except for

 

Credit Agreement

 

74



--------------------------------------------------------------------------------

regularly scheduled payments or prepayments of principal and interest in respect
thereof required pursuant to the instruments evidencing such Permitted
Indebtedness, provided that so long as at the time thereof and after giving
effect thereto no Default shall have occurred and be continuing, MCC may prepay
any of the Indebtedness issued in accordance with clause (B) of paragraph (a)
above.

 

SECTION 6.08. Lines of Business. Neither MCC nor any of its Restricted
Subsidiaries shall engage to any substantial extent in any line or lines of
business activity other than the types of businesses engaged in on the date
hereof by MCC and its Restricted Subsidiaries. MCC will not, and will not permit
any of its Restricted Subsidiaries (other than the Newspaper Entities) to, own
any newspaper assets, or engage in the business of publishing newspapers, other
than (a) as a result of acquisitions in which the acquired entity owns newspaper
assets or engages in the business of publishing newspapers but is not primarily
engaged in the business of owning newspaper assets or publishing newspapers or
(b) where the ownership of newspaper assets or publishing of newspapers
generates Cash Flow not exceeding $1,000,000 during any single fiscal year.

 

SECTION 6.09. Transactions with Affiliates. Except as expressly permitted by
this Agreement, MCC will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly: (a) make any Investment in an
Affiliate; (b) transfer, sell, lease, assign or otherwise dispose of any
Property to an Affiliate; (c) merge into or consolidate with or purchase or
acquire Property from an Affiliate; or (d) enter into any other transaction
directly or indirectly with or for the benefit of an Affiliate (including,
without limitation, guarantees and assumptions of obligations of an Affiliate);
provided that (x) any Affiliate who is an individual may serve as a director,
officer or employee of MCC or any of its Restricted Subsidiaries and receive
reasonable compensation for his or her services in such capacity, (y) MCC and
its Restricted Subsidiaries may enter into transactions (other than extensions
of credit by MCC or any of its Restricted Subsidiaries to an Affiliate)
providing for the leasing of Property, the rendering or receipt of services or
the purchase or sale of inventory and other Property in the ordinary course of
business if the monetary or business consideration arising therefrom would be
substantially as advantageous to MCC and its Restricted Subsidiaries as the
monetary or business consideration which would obtain in a comparable
transaction with a Person not an Affiliate and (z) MCC and the Borrower may be a
party to, and make payments under, the Tax Consolidation Agreements.

 

SECTION 6.10. Modifications of Certain Agreements. MCC and the Borrower will not
consent to any modification, supplement or waiver of any of the provisions of
the Tax Consolidation Agreements or any lease agreement entered into pursuant to
Section 6.01(c)(vii) or, following the issuance thereof, any of the provisions
of any instrument evidencing or governing the 2003 Senior Subordinated Notes or
any Permitted Indebtedness, without in each case the prior written consent of
the Administrative Agent (with the approval of the Required Lenders).

 

Credit Agreement

 

75



--------------------------------------------------------------------------------

SECTION 6.11. Designations of Unrestricted Subsidiaries, Etc. MCC will not
designate any Subsidiary as an “Unrestricted Subsidiary” unless:

 

(a) such Subsidiary has no Indebtedness other than Indebtedness (i) as to which
neither MCC nor any Restricted Subsidiary (A) provides credit support of any
kind (including any undertaking, agreement or instrument that would constitute
Indebtedness) or (B) is directly or indirectly liable as a guarantor or
otherwise, and (ii) no default with respect to which (including any rights that
the holders thereof may have to take enforcement action against an Unrestricted
Subsidiary) would permit (upon notice, lapse of time or both) any holder of any
other Indebtedness of MCC or any Restricted Subsidiary to declare a default on
such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity;

 

(b) such Subsidiary is a Person with respect to which neither MCC nor any
Restricted Subsidiary has any direct or indirect obligation to maintain or
preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results;

 

(c) such Subsidiary has not Guaranteed or otherwise directly or indirectly
provided credit support for any Indebtedness of MCC or any Restricted
Subsidiary;

 

(d) at the time thereof and after giving effect thereto, no Default or Event of
Default shall have occurred or be continuing;

 

(e) if such Subsidiary is a Newspaper Entity then, unless each of the Lenders
shall consent otherwise at the time of such designation, the aggregate assets
and cash flows attributable to Newspaper Entities (including such Subsidiary)
that have been designated as Unrestricted Subsidiaries (including any
Unrestricted Subsidiaries that are no longer Subsidiaries of MCC) shall not
represent more than 5% of the aggregate assets and cash flow, respectively, of
the Newspaper Entities (and for these purposes, the aggregate assets and cash
flow of any previously-designated Unrestricted Subsidiary shall be deemed to be
equal to the aggregate assets and relevant cash flow for such Unrestricted
Subsidiary at the time of such designation); and

 

(f) MCC shall furnish to the Lenders a certificate setting forth calculations in
form and detail satisfactory to the Administrative Agent demonstrating on a pro
forma basis (as if such designation had been consummated at the beginning of the
relevant periods) that the Cash Flow Ratios described in Section 6.06(a) would
not increase by more than 0.25 to 1.

 

Any designation of a Restricted Subsidiary as an Unrestricted Subsidiary
pursuant to this Section 6.11 shall constitute an Investment in such
Unrestricted Subsidiary in an amount equal to the aggregate amount of the
Investments by MCC and its Restricted Subsidiaries in such Unrestricted
Subsidiary at the time of such designation.

 

Credit Agreement

 

76



--------------------------------------------------------------------------------

Any designation of a Subsidiary of MCC as an Unrestricted Subsidiary shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
certified copy of a resolution of the board of directors of the Issuer giving
effect to such designation and a certificate of a senior financial officer of
the Borrower and MCC certifying that such designation complied with the
preceding conditions and is permitted by Section 6.11. If, at any time, any
Unrestricted Subsidiary would fail to meet the preceding conditions (other than
clause (d)), it shall immediately cease to be an Unrestricted Subsidiary for the
purposes hereof and any Indebtedness of such Subsidiary shall be deemed to be
incurred by a Restricted Subsidiary of the Borrower or MCC, as applicable, as of
such date and, if such Indebtedness is not permitted to be incurred as of such
date under Section 6.03, the Borrower and MCC shall be in default of such
covenant.

 

The board of directors of MCC may at any time designate an Unrestricted
Subsidiary to be a Restricted Subsidiary, provided that such designation shall
be deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of any
outstanding Indebtedness of such Unrestricted Subsidiary and such designation
shall only be permitted if (i) after giving effect to such deemed incurrence of
Indebtedness, MCC shall be in compliance with Section 6.06 calculated on pro
forma basis (as if such designation had occurred at the beginning of the
relevant periods).

 

SECTION 6.12. Designated Senior Debt. The Borrower will not designate any
Indebtedness as “Designated Senior Debt” as defined under the 2003 Senior
Subordinated Notes unless the Required Lenders have approved such designation.
Notwithstanding the foregoing, the Borrower may designate one issuance or series
of Permitted Indebtedness incurred in accordance with Section 6.07(a)(A) after
the Effective Date through the term of this Agreement as “Designated Senior
Debt” without the consent of the Required Lenders, so long the aggregate
principal amount of such issuance or series is at least equal to $100,000,000.

 

SECTION 6.13. Morris Finance. MCC will not permit Morris Finance to own any
property, other than cash in an amount not exceeding $1,000 representing nominal
capitalization, and will not permit Morris Finance engage in any business or
other activities other than to incur Indebtedness in respect of the 2003 Senior
Subordinated Notes or other Indebtedness permitted hereunder.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) The Borrower shall default in the payment when due (whether at stated
maturity or upon mandatory or optional prepayment) of any principal of or
interest on any Loan, or shall default for two or more days in the payment of
any fee or any other amount payable by it hereunder or under any other Loan
Document; or

 

Credit Agreement

 

77



--------------------------------------------------------------------------------

(b) MCC or any of its Restricted Subsidiaries shall default in the payment when
due of any principal of or interest on any of its other Indebtedness having an
aggregate principal amount of $5,000,000 or more; or any event specified in any
note, agreement, indenture or other document evidencing or relating to any such
Indebtedness or any event specified in any Interest Rate Protection Agreement
shall occur if the effect of such event is to cause, or (with the giving of any
notice or the lapse of time or both) to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, such Indebtedness to become due, or to be prepaid in full (whether by
redemption, purchase, offer to purchase or otherwise), prior to its stated
maturity or to have the interest rate thereon reset to a level so that
securities evidencing such Indebtedness trade at a level specified in relation
to the par value thereof or, in the case of an Interest Rate Protection
Agreement, to permit the payments owing under such Interest Rate Protection
Agreement to be liquidated; or

 

(c) Any representation, warranty or certification made or deemed made herein or
in any other Loan Document (or in any modification or supplement hereto or
thereto) by any Obligor, or any certificate furnished to any Lender or the
Administrative Agent pursuant to the provisions hereof or thereof, shall prove
to have been false or misleading as of the time made, deemed made or furnished
in any material respect; or

 

(d) The Borrower or MCC shall default in the performance of any of its
obligations under any of Sections 5.01(f), 5.05, 5.07, 5.09, 6.01, 6.02, 6.03,
6.04, 6.05, 6.06, 6.07 or 6.10; the Borrower, MCC or any Subsidiary Guarantor
shall default in the performance of any of its obligations under Section 6.01 of
the Security and Guarantee Agreement; Shivers shall default in the performance
of any of its obligations under the Tax Consolidation Agreements; Holdings shall
default in the performance of Section 4.01 or 5 of the Pledge Agreement; or any
Obligor shall default in the performance of any of its other obligations in any
other Loan Document and such default shall continue unremedied for a period of
thirty days after notice thereof to the Borrower by the Administrative Agent or
any Lender (through the Administrative Agent); or

 

(e) The Borrower or any Guarantor shall admit in writing its inability to, or be
generally unable to, pay its debts as such debts become due; or

 

(f) The Borrower or any Guarantor shall (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
examiner or liquidator of itself or of all or a substantial part of its
Property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code, (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement or winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an

 

Credit Agreement

 

78



--------------------------------------------------------------------------------

involuntary case under the Bankruptcy Code or (vi) take any corporate action for
the purpose of effecting any of the foregoing; or

 

(g) A proceeding or case shall be commenced, without the application or consent
of the Borrower or any Guarantor, in any court of competent jurisdiction,
seeking (i) its reorganization, liquidation, dissolution, arrangement or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a receiver, custodian, trustee, examiner, liquidator or the like
of the Borrower or such Guarantor or of all or any substantial part of its
Property, or (iii) similar relief in respect of the Borrower or such Guarantor
under any law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 or more days; or an order for relief against the Borrower or such Guarantor
shall be entered in an involuntary case under the Bankruptcy Code; or

 

(h) A final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment)
or in excess of $50,000,000 in the aggregate (regardless of insurance coverage)
shall be rendered by one or more courts, administrative tribunals or other
bodies having jurisdiction against the Borrower or any Guarantor and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within 30 days from the date
of entry thereof and the Borrower or the relevant Guarantor shall not, within
said period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or

 

(i) An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(j) A reasonable basis shall exist for the assertion against MCC or any of its
Subsidiaries of (or there shall have been asserted against MCC or any of its
Subsidiaries) claims or liabilities, whether accrued, absolute or contingent,
based on or arising from the generation, storage, transport, handling or
disposal of Hazardous Materials by MCC or any of its Subsidiaries or Affiliates
or any predecessor in interest of the Borrower or any of its Subsidiaries or
Affiliates or relating to any site or facility owned, operated or leased by MCC
or any of its Subsidiaries or Affiliates which claims or liabilities (insofar as
they are payable by MCC or any of its Subsidiaries, but after deducting any
portion thereof which is reasonably expected to be paid by other creditworthy
Persons jointly and severally liable therefor), in the judgment of the Required
Lenders are reasonably likely to be determined adversely to MCC or any of its
Subsidiaries and the amount thereof is, singly or in the aggregate, reasonably
likely to have a Material Adverse Effect; or

 

Credit Agreement

 

79



--------------------------------------------------------------------------------

(k) (i) Shivers shall cease to own at least 65% of the equity interests of
Holdings (or shall cease to own at least 65% of the aggregate voting power of
Holdings), (ii) MCC shall cease to be a Wholly Owned Subsidiary of Holdings,
(iii) the Borrower shall cease to be a Wholly Owned Subsidiary of MCC or
(iv) Holdings shall grant any Lien on, the respective ownership interests held
by them in Holdings and MCC (other than any Lien pursuant to the Pledge
Agreement); or

 

(l) An aggregate of at least 51% of the issued and outstanding shares of stock
(of each class) of Shivers shall cease to be owned, collectively, by
(i) William S. Morris III, his spouse, his children or his grandchildren, (ii) a
trust for the benefit of William S. Morris III, his spouse, his children or his
grandchildren, which trust is under the control of William S. Morris III, his
spouse, his children or his grandchildren or (iii) a partnership, corporation or
limited liability company which is controlled by (and the partnership interests
in which are owned by) William S. Morris III, his spouse or his children or his
grandchildren or their spouses or by a trust referred to in the foregoing
clause; or

 

(m) The Operating Agreement shall be modified without the prior consent of the
Administrative Agent (with the approval of the Required Lenders) in any manner
that would adversely affect the obligations of the Borrower, or the rights of
the Lenders or the Administrative Agent, hereunder or under any of the other
Loan Documents; or

 

(n) The Liens created by the Security Documents shall at any time not constitute
a valid and perfected Lien on the collateral intended to be covered thereby (to
the extent perfection by filing, registration, recordation or possession is
required herein or therein) in favor of the Administrative Agent, free and clear
of all other Liens (other than Liens permitted under the respective Security
Documents), excluding, however, collateral deemed by the Administrative Agent
not to be material in relation to the collateral security provided as a whole by
the Security Documents, or, except for expiration in accordance with its terms,
any of the Security Documents shall for whatever reason be terminated or cease
to be in full force and effect, or the enforceability thereof shall be contested
by the Borrower or MCC,

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or

 

Credit Agreement

 

80



--------------------------------------------------------------------------------

other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in clause (f) or (g) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with MCC or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders, and (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to MCC or any of its Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate,

 

Credit Agreement

 

81



--------------------------------------------------------------------------------

report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the

 

Credit Agreement

 

82



--------------------------------------------------------------------------------

Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or a material portion of the collateral or otherwise
terminate all or a material portion of the Liens under any Security Document
providing for collateral security, agree to additional obligations (other than
Incremental Term Loans hereunder, including any increase therein to which the
Required Lenders shall have consented) being secured by all or a material
portion of all of such collateral security (unless the Lien for such additional
obligations shall be junior to the Lien in favor of the other obligations
secured by such Security Document, in which event the Administrative Agent may
consent to such junior Lien provided that it obtains the consent of the Required
Lenders thereto), alter the relative priorities of the obligations entitled to
the benefits of the Liens created under the Security Documents with respect to
all or a material portion of such collateral, except that no such consent shall
be required, and the Administrative Agent is hereby authorized, to release any
Lien covering property that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented, or is owned by a Subsidiary that is designated as an Unrestricted
Subsidiary in compliance with the provisions of Section 6.11.

 

In addition, without the prior consent of each Lender, the Administrative Agent
shall not release MCC or any Subsidiary Guarantor that is a Newspaper Entity
from its Guarantee under the Security and Guarantee Agreement, provided that if
all the capital stock of any such Subsidiary Guarantor is sold to any Person
that is not an Affiliate of the Borrower or MCC pursuant to a disposition
permitted hereunder or to which the Required Lenders have consented, or the
respective Subsidiary is designated as an Unrestricted Subsidiary in compliance
with the provisions of Section 6.11, the Guarantee of such Subsidiary Guarantor
and its Wholly Owned Subsidiaries under the Security and Guarantee Agreement may
be terminated (and the Administrative Agent is hereby authorized, in such
circumstances, to terminate any such Guarantee).

 

Credit Agreement

 

83



--------------------------------------------------------------------------------

No Syndication Agent or Documentation Agent, in its respective capacity as such,
shall have any duties or responsibilities under this Agreement or any other Loan
Document.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Notices.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(i) if to MCC or the Borrower, to MCC or the Borrower at Morris Publishing
Group, LLC, 725 Broad Street, Augusta, Georgia 30901, Attention of William S.
Morris IV (Telecopy No. (706) 722-7125; Telephone No. (706) 823-3333), with a
copy to Morris Communications Company, LLC, 725 Broad Street, Augusta, Georgia
30901, Attention of Craig S. Mitchell (Telecopy No. (706) 722-7125; Telephone
No. (706) 823-3236);

 

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin,
Floor 10, Houston, Texas 77002, Attention of Melanie Pipkins, Loan and Agency
Services Group (Telecopy No. (713) 750-2857; Telephone No. (713) 750-2666), with
a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 36th Floor, New York, New
York 10017, Attention of Peter Thauer (Telecopy No. (212) 270-4584; Telephone
No. (212) 270-6289); and

 

(iii) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

 

(b) Electronic Notification. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c) Modifications to Notice Provisions. Any party hereto may change its address
or telecopy number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrower and the

 

Credit Agreement

 

84



--------------------------------------------------------------------------------

Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 9.02. Waivers; Amendments.

 

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall

 

(i) increase any Commitment of any Lender without the written consent of such
Lender,

 

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby,

 

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby,

 

(iv) change Section 2.15(d) without the consent of each Lender affected thereby,
or

 

(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender,

 

Credit Agreement

 

85



--------------------------------------------------------------------------------

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Loan of any Class shall be effective
against the Lenders of such Class for purposes of the Commitments of such Class
unless the Required Lenders of such Class shall have concurred with such waiver
or modification, and no waiver or modification of any provision of this
Agreement or any other Loan Document that could reasonably be expected to
adversely affect the Lenders of any Class in a manner that does not affect all
Classes equally shall be effective against the Lenders of such Class unless the
Required Lenders of such Class shall have concurred with such waiver or
modification.

 

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders consent to such waiver, amendment or modification
as provided above.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made hereunder, including in connection with any
workout, restructuring or negotiations in respect thereof and (iii) and all
costs, expenses, taxes, assessments and other charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.

 

Credit Agreement

 

86



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by MCC or any of its
Subsidiaries or any Environmental Claim related in any way to MCC or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

 

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 9.04. Successors and Assigns.

 

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void)

 

Credit Agreement

 

87



--------------------------------------------------------------------------------

and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the affiliates, directors,
officers, employees, attorneys and agents of each of the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b) Assignments by Lenders.

 

(i) Assignments Generally. Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment, and the Loans, at the time held by it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 7(a), 7(f) or 7(g) hereof shall have occurred and
is continuing, any other assignee; and

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for (x) an assignment of any Term Loans or (y) an
assignment of any Revolving Credit Loans or Revolving Credit Commitments to an
assignee that is a Lender with a Revolving Credit Commitment immediately prior
to giving effect to such assignment.

 

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender,
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment (together with all Revolving Credit Loans) or Term
Loans, the amount of the Revolving Credit Commitment or Term Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than U.S. $5,000,000 (or less than
$1,000,000 in the case of any assignment of Term Loans) unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
Section 7(a), 7(f) or 7(g) hereof has occurred and is continuing;

 

(B) each partial assignment of any Revolving Credit Commitment or Term Loans
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement in respect of such
Commitment (together with a proportionate part of the outstanding Revolving
Credit Loans) and Term Loans;

 

Credit Agreement

 

88



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A, together with a processing and recordation fee of U.S. $3,500; and

 

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) below, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the rights
referred to in Section 9.05). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e)
below.

 

(c) Maintenance of Register by the Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Credit Commitment of, and principal amount of the
Loans held by, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above and any written consent to such
assignment required by said paragraph (b), the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph (d).

 

(e) Participations. Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”)

 

Credit Agreement

 

89



--------------------------------------------------------------------------------

in all or a portion of such Lender’s rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Revolving Credit
Commitments and the Loans held by it); provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) below, the Borrower agrees that each Participant shall
be entitled to the benefits of Section 2.12, 2.13 and 2.14 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) above. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 2.15(d) as though it were a Lender,
provided such Participant agrees to be subject to Section 2.15(d) as though it
were a Lender hereunder.

 

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e) as though it were a Lender.

 

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

 

(h) Disclosure of Certain Information. A Lender may furnish any information
concerning MCC or any of its Subsidiaries in the possession of such Lender from
time to time to assignees and participants (including prospective assignees and
participants), subject, however, to the provisions of Section 9.12(b).

 

(i) No Assignments to the Borrower or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender.

 

Credit Agreement

 

90



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective

 

Credit Agreement

 

91



--------------------------------------------------------------------------------

of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Etc.

 

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER

 

Credit Agreement

 

92



--------------------------------------------------------------------------------

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Treatment of Certain Information; Confidentiality.

 

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to MCC or one or more of its Subsidiaries (in connection with this
Agreement or otherwise) by any Lender or by one or more subsidiaries or
affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by MCC and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such subsidiary or affiliate, it being
understood that any such subsidiary or affiliate receiving such information
shall be bound by the provisions of paragraph (b) of this Section as if it were
a Lender hereunder. Such authorization shall survive the repayment of the Loans,
the expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

 

(b) Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested or required by any
regulatory authority, including the National Association of Insurance
Commissioners, (iii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this paragraph, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (vii) with the consent of the Borrower or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this paragraph or (B) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than the Borrower.
For the purposes of this paragraph, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in

 

Credit Agreement

 

93



--------------------------------------------------------------------------------

this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13. USA PATRIOT Act. Each Lender hereby notifies each Obligor that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it may be required to obtain, verify and
record information that identifies such Obligor, which information includes the
names and addresses of such Obligor and other information that will allow such
Lender to identify such Obligor in accordance with said Act.

 

Credit Agreement

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MORRIS PUBLISHING GROUP, LLC

By

  /S/    CRAIG S. MITCHELL        

Name: 

  Craig S. Mitchell

Title: 

 

Senior Vice President – Finance,

Secretary and Treasurer

U.S. Federal Tax Identification No. 58-1445060

 

MORRIS COMMUNICATIONS COMPANY, LLC

By

  /S/    CRAIG S. MITCHELL        

Name: 

  Craig S. Mitchell

Title: 

 

Senior Vice President – Finance,

Secretary and Treasurer

U.S. Federal Tax Identification No. 58-1445060

 

Credit Agreement



--------------------------------------------------------------------------------

LENDERS

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent

By

 

/s/

Name: 

   

Title: 

   

 

Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By

 

/s/

Name: 

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION

By

 

/s/

Name: 

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK

By

 

/s/

Name: 

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION

By

 

/s/

Name: 

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA

By

 

/s/

Name: 

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORP.

By

 

/s/

Name: 

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

By

 

/s/

Name: 

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

ALLIED IRISH BANKS, P.L.C.

By

 

/s/

Name: 

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK

By

 

/s/

Name: 

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

US BANK

By

 

/s/

Name: 

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK, NATIONAL ASSOCIATION

By

 

/s/

Name: 

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

MIZUHO

By

 

/s/

Name: 

   

Title:

   

 

Credit Agreement



--------------------------------------------------------------------------------

WEBSTER BANK

By

 

/s/

Name: 

   

Title:

   

 

Credit Agreement